Exhibit 10.2

 

$2,000,000,000

364-DAY CREDIT AGREEMENT

dated as of June 26, 2007

among
iSTAR FINANCIAL INC.,

THE BANKS LISTED HEREIN,

JPMORGAN CHASE BANK, N.A.
as Administrative Agent,

CITICORP NORTH AMERICA, INC.,
as Syndication Agent,

J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
and
BANK OF AMERICA, N.A.,
as Documentation Agents

 


--------------------------------------------------------------------------------


Table of Contents

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.1.   Definitions

1

SECTION 1.2.   Accounting Terms and Determinations

18

SECTION 1.3.   Types of Borrowings

18

 

 

ARTICLE II THE CREDITS

18

 

 

SECTION 2.1.   Commitments to Lend

18

SECTION 2.2.   Notice of Borrowing

19

SECTION 2.3.   Notice to Banks; Funding of Loans

19

SECTION 2.4.   Notes

20

SECTION 2.5.   Method of Electing Interest Rates

21

SECTION 2.6.   Interest Rates

22

SECTION 2.7.   Fees

23

SECTION 2.8.   Termination of Commitments and Maturity Date

23

SECTION 2.9.   Optional Prepayments

23

SECTION 2.10.   Mandatory Prepayments

24

SECTION 2.11.   General Provisions as to Payments

24

SECTION 2.12.   Funding Losses

25

SECTION 2.13.   Computation of Interest and Fees

25

SECTION 2.14.   Use of Proceeds

25

 

 

ARTICLE III CONDITIONS

25

 

 

SECTION 3.1.   Closing

25

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

27

 

 

SECTION 4.1.   Existence and Power

27

SECTION 4.2.   Power and Authority

27

SECTION 4.3.   No Violation

27

SECTION 4.4.   Financial Information

28

SECTION 4.5.   Litigation

28

SECTION 4.6.   Compliance with ERISA

28

SECTION 4.7.   Environmental

29

SECTION 4.8.   Taxes

29

SECTION 4.9.   Full Disclosure

29

SECTION 4.10.   Solvency

29

SECTION 4.11.   Use of Proceeds

30

SECTION 4.12.   Governmental Approvals

30

SECTION 4.13.   Investment Company Act

30

SECTION 4.14.   Principal Offices

30

SECTION 4.15.   REIT Status

30

 

i


--------------------------------------------------------------------------------


 

SECTION 4.16.   Patents, Trademarks, etc.

30

SECTION 4.17.   Judgments

30

SECTION 4.18.   No Default

30

SECTION 4.19.   Licenses, etc.

31

SECTION 4.20.   Compliance With Law

31

SECTION 4.21.   No Burdensome Restrictions

31

SECTION 4.22.   Brokers’ Fees

31

SECTION 4.23.   Labor Matters

31

SECTION 4.24.   Insurance

31

SECTION 4.25.   Organizational Documents

31

SECTION 4.26.   Unencumbered Assets and Indebtedness

32

 

 

ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS

32

 

 

SECTION 5.1.   Information

32

SECTION 5.2.   Payment of Obligations

34

SECTION 5.3.   Maintenance of Property; Insurance; Leases

35

SECTION 5.4.   Maintenance of Existence

35

SECTION 5.5.   Compliance with Laws

35

SECTION 5.6.   Inspection of Property, Books and Records

35

SECTION 5.7.   Existence

36

SECTION 5.8.   Financial Covenants

36

SECTION 5.9.   Restriction on Fundamental Changes

36

SECTION 5.10.   Changes in Business

37

SECTION 5.11.   Borrower Status

37

SECTION 5.12.   Other Indebtedness

37

SECTION 5.13.   Forward Equity Contracts

37

 

 

ARTICLE VI DEFAULTS

37

 

 

SECTION 6.1.   Events of Default

37

SECTION 6.2.   Rights and Remedies

40

SECTION 6.3.   Notice of Default

40

SECTION 6.4.   Distribution of Proceeds after Default

41

 

 

ARTICLE VII THE AGENTS; CERTAIN MATTERS RELATING TO THE LENDERS

41

 

 

SECTION 7.1.   Appointment and Authorization

41

SECTION 7.2.   Agency and Affiliates

41

SECTION 7.3.   Action by Agents

41

SECTION 7.4.   Consultation with Experts

41

SECTION 7.5.   Liability of Agents

42

SECTION 7.6.   Indemnification

42

SECTION 7.7.   Credit Decision

42

SECTION 7.8.   Successor Agent

42

SECTION 7.9.   Consents and Approvals

43

 

ii


--------------------------------------------------------------------------------


 

ARTICLE VIII CHANGE IN CIRCUMSTANCES

44

 

 

SECTION 8.1.   Basis for Determining Interest Rate Inadequate or Unfair

44

SECTION 8.2.   Illegality

44

SECTION 8.3.   Increased Cost and Reduced Return

45

SECTION 8.4.   Taxes

46

SECTION 8.5.   Base Rate Loans Substituted for Affected Euro-Currency Loans

49

 

 

ARTICLE IX MISCELLANEOUS

49

 

 

SECTION 9.1.   Notices

49

SECTION 9.2.   No Waivers

50

SECTION 9.3.   Expenses; Indemnification

50

SECTION 9.4.   Sharing of Set-Offs

51

SECTION 9.5.   Amendments and Waivers

52

SECTION 9.6.   Successors and Assigns

52

SECTION 9.7.   Governing Law; Submission to Jurisdiction; Judgment Currency

54

SECTION 9.8.   Counterparts; Integration; Effectiveness

55

SECTION 9.9.   WAIVER OF JURY TRIAL

55

SECTION 9.10.   Survival

56

SECTION 9.11.   Domicile of Loans

56

SECTION 9.12.   Limitation of Liability

56

SECTION 9.13.   Recourse Obligation

56

SECTION 9.14.   Confidentiality

56

SECTION 9.15.   USA Patriot Act

57

 

SCHEDULE 1

Commitments

SCHEDULE 1.1

Unencumbered Assets, Unsecured Debt

SCHEDULE 1.1(b)

Permitted Lien

SCHEDULE 4.4 (b)

Material Indebtedness

SCHEDULE 4.6

Multiemployer Plans/Collective Bargaining Agreements

 

 

EXHIBIT A

Note

EXHIBIT B

Transfer Supplement

EXHIBIT C

Notice Addresses

 

iii


--------------------------------------------------------------------------------


364-DAY CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June
26, 2007, among iSTAR FINANCIAL INC. (the “Borrower”), the BANKS listed on the
signature pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
CITICORP NORTH AMERICA, INC., as Syndication Agent, J.P. MORGAN SECURITIES INC.
and CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint
Bookrunners, and WACHOVIA BANK, NATIONAL ASSOCIATION, and BANK OF AMERICA, N.A.,
as Documentation Agents.

W I T N E S S E T H

WHEREAS, the Borrower has requested that the Lenders make an interim loan credit
facility available to the Borrower in order to (i) fund a portion of the
acquisition costs of Fremont General Corporation’s commercial real estate
lending business and existing portfolio (the “Acquisition”) pursuant to the
Asset Purchase Agreement, and (ii) pay related costs and expenses incurred in
connection with the Acquisition and the financing thereof;

WHEREAS, the Lenders are willing to make such interim loan credit facility
available upon and subject to the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the promises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE I


DEFINITIONS

SECTION 1.1.                Definitions. The following terms, as used herein,
have the following meanings:

“Acquisition” has the meaning set forth in the Recitals to this Agreement.

“Adjusted Earnings” mean, for any period, Net Income allocable to holders of
common stock of the Borrower and “high performance unit” shareholders, as
determined in accordance with GAAP, plus depreciation, depletion, amortization,
losses from discontinued operations and extraordinary losses, but less gain from
discontinued operations and extraordinary gains, in each case allocable to
holders of common stock of the Borrower and “high performance unit”
shareholders, and the Borrower’s Share of Investment Affiliates’ income, as
determined in accordance with GAAP, depreciation, depletion and amortization.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A, in its capacity as
Administrative Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.


--------------------------------------------------------------------------------


“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity securities or by contract or otherwise.

“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents, collectively.

“Agreement” means this Credit Agreement as the same may from time to time
hereafter be modified, supplemented or amended.

“Applicable Lending Office” means with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, and (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office.

“Applicable Margin” means with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the table set forth below. Any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin.  Borrower
shall have not less than two (2) Credit Ratings at all times. In the event that
Borrower has two (2) or more Credit Ratings that are not all equivalent, the
Applicable Margin shall be determined by the highest Credit Rating, provided
that such highest Credit Rating shall be from S&P or Moody’s; provided, further,
that if such highest Credit Rating is not from S&P or Moody’s, then the
Applicable Margin shall be determined by the highest Credit Rating from either
S&P or Moody’s.

Range of Borrower’s
Credit Rating
(S&P/Moody’s Ratings)

 

Applicable Margin for
Base Rate Loans
(% per annum)

 

Applicable Margin for
Euro Currency Loans
(% per annum)

 

>BBB+/Baa1

 

0.00

 

0.35

 

BBB+/Baa1

 

0.00

 

0.40

 

BBB/Baa2

 

0.00

 

0.50

 

BBB-/Baa3

 

0.00

 

0.75

 

<BB+/Ba1

 

0.00

 

1.00

 

 

“Asset Purchase Agreement” means that Asset Purchase Agreement dated as of May
21, 2007 between Fremont Investment & Loan and the Borrower.

“Assignee” has the meaning set forth in Section 9.6(c).

2


--------------------------------------------------------------------------------


“Bank” means each entity (other than Borrower) listed on the signature pages
hereof, each Assignee which becomes a Bank pursuant to Section 9.6(c), and their
respective successors.  For purposes of this Agreement, neither J.P. Morgan
Securities, Inc. nor Citigroup Global Markets Inc. shall constitute a “Bank.”

“Bank Reply Period” has the meaning set forth in Section 7.9.

“Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Base Euro-Currency Rate” means a rate per annum equal to the rate for deposits
in Dollars with maturities comparable to the applicable Interest Period which
appears on Reuters Page LIBOR1 as of 11:00 a.m., London time, on the Quotation
Date; provided, however, if such rate does not appear on Reuters Page LIBOR1 or
the Reuters Screen which displays an average rate of the Banking Federation of
the European Union, as applicable, or if Reuters Page LIBOR1 is no longer
available, the “Base Euro-Currency Rate” applicable to a particular Interest
Period shall mean a rate per annum equal to the rate at which deposits in
Dollars, as the case may be, in an amount approximately equal to the applicable
Euro-Currency Loan(s), and with maturities comparable to the last day of the
Interest Period with respect to which such Base Euro-Currency Rate is
applicable, are offered in immediately available funds in the London interbank
market to the London office of the Administrative Agent by leading banks in the
London interbank market, at 11:00 a.m., London time on the Quotation Date.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 0.50% plus the Federal Funds Rate
for such day.  Each change in the Base Rate shall become effective automatically
as of the opening of business on the date of such change in the Base Rate,
without prior written notice to Borrower or Banks.

“Base Rate Loan” means a Committed Loan in Dollars to be made by a Bank the
interest on which is calculated by reference to the Base Rate in accordance with
the provisions of this Agreement.

“Borrower” means iStar Financial Inc., a Maryland corporation.

“Borrower’s Share” means Borrower’s direct or indirect share of an Investment
Affiliate based upon Borrower’s percentage ownership (whether direct or
indirect) of such Investment Affiliate.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

3


--------------------------------------------------------------------------------


“Capital Stock” has the meaning set forth in the definition of Net Offering
Proceeds.

“Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S & P, Moody’s or Fitch (or, if
at any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent ); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by Borrower or any of its Affiliates,
and, at the time of acquisition, having a long-term rating of at least A or the
equivalent from S & P, Moody’s or Fitch and having a short-term rating of at
least A-1 and P-1 from S & P and Moody’s, respectively (or, if at any time
neither S & P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services acceptable to
Administrative Agent); (e) domestic and foreign certificates of deposit or
domestic time deposits or foreign deposits or bankers’ acceptances (foreign or
domestic) in Dollars that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S & P,
Moody’s or Fitch and (II) if a domestic bank, which is a member of the Federal
Deposit Insurance Corporation; (f) overnight securities repurchase agreements,
or reverse repurchase agreements secured by any of the foregoing types of
securities or debt instruments, provided that the collateral supporting such
repurchase agreements shall have a value not less than 101% of the principal
amount of the repurchase agreement plus accrued interest; and (g) money market
funds invested in investments substantially all of which consist of the items
described in clauses (a) through (f) foregoing.

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Committed Loan” means a loan made by a Bank pursuant to Section 2.1; provided
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

“Commitment” means with respect to each Bank, the amount set forth on Schedule 1
next to the name of such Bank as its commitment for Loans (and, for each Bank
which is an Assignee, the amount set forth in the Transfer Supplement entered
into pursuant to Section 9.6(c) as the Assignee’s Commitment), as such amount
may be reduced from time to time in connection with an assignment to an
Assignee, and as such amount may be increased in

4


--------------------------------------------------------------------------------


connection with an assignment from an Assignor.  The initial aggregate amount of
the Banks’ Commitments is $2,000,000,000.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity which
is consolidated with Borrower in accordance with GAAP.

“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
Borrower, on a consolidated basis, determined in accordance with GAAP.

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness, and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation,
exclusive of contractual indemnities (including, without limitation, any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), through (i) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of Borrower required to be delivered pursuant
to Section 5.1 hereof. Notwithstanding anything contained herein to the
contrary, guarantees of completion shall not be deemed to be Contingent
Obligations unless and until a claim for payment or performance has been made
thereunder, at which time any such guaranty of completion shall be deemed to be
a Contingent Obligation in an amount equal to any such claim.  Subject to the
preceding sentence, (i) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is
recourse, directly or indirectly to Borrower), the amount of the guaranty shall
be deemed to be 100% thereof unless and only to the extent that such other
Person has delivered Cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations, (ii) in the case of joint and several
guarantees given by a Person in whom Borrower owns an interest (which guarantees
are non-recourse to Borrower), to the extent the guarantees, in the aggregate,
exceed 15% of total asset value, the amount which is the lesser of (x) the
amount in excess of 15% or (y) the amount of Borrower’s interest therein shall
be deemed to be a Contingent Obligation of Borrower, and (iii) in the case of a
guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation

5


--------------------------------------------------------------------------------


constituting Indebtedness of such Person. All matters constituting “Contingent
Obligations” shall be calculated without duplication.

“Convertible Securities” means evidences of shares of stock, limited or general
partnership interests or other ownership interests, warrants, options, or other
rights or securities which are convertible into or exchangeable for, with or
without payment of additional consideration, common shares of beneficial
interest of Borrower, either immediately or upon the arrival of a specified date
or the happening of a specified event.

“Credit Rating” means a rating assigned by a Rating Agency to Borrower’s senior
unsecured long term indebtedness.

“Credit Tenant Lease Assets” means properties substantially all of which are
either (i) leased to a governmental entity, (ii) leased to a tenant (or
guaranteed by a Person) with an Investment Grade Rating, or (iii) properties
which, if unavailable to a tenant, would materially impair the continued
operation of such tenant, including without limitation, headquarters facilities,
distribution centers, manufacturing facilities, or pools or classes of multiple
properties leased under blanket leases. In addition, “Credit Tenant Lease
Assets” will be leased to such corporate users primarily on a triple net basis,
but may also be leased on a double net, gross lease with expense stop, or
bond-type basis.

“Debt Service” means, for any period and without duplication, Interest Expense
for such period on all Indebtedness of Borrower on a consolidated basis.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.6(c).

“Defaulted Assets” means (i) Credit Tenant Lease Assets that are vacant and not
subject to an agreement of lease, (ii) Credit Tenant Lease Assets where the
tenant is in monetary or other material default beyond any applicable notice and
grace periods, and (iii) Loan Assets where the applicable borrower is in
monetary or other material default beyond any applicable notice and grace
periods.

“Dollars” and “$” means the lawful money of the United States.

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

“EBITDA” means, for any period on a consolidated basis in accordance with GAAP
(i) Net Income for such period, plus (ii) depreciation, depletion and
amortization expense and other non-cash items deducted in the calculation of Net
Income for such period, plus (iii) Interest Expense deducted in the calculation
of Net Income for such period, plus (iv) dividends and distributions from
Borrower’s Investment Affiliates (exclusive of returns of equity), minus

6


--------------------------------------------------------------------------------


(v) income from any Investment Affiliates, minus (vi) gains and losses from
discontinued operations, all of the foregoing without duplication.
Notwithstanding the foregoing, however, in the case of any Credit Tenant Lease
Asset or Loan Asset that is less than 100% owned, directly or indirectly, by the
Borrower, only Borrower’s pro rata share of the items set forth in clauses (i),
(ii), (iii) and (vi) shall be included in EBITDA.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.8.

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, Borrower may
have recourse liability for Environmental Claims against such partnership, joint
venture, trust or corporation (or the property thereof).

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on the Borrower.

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or to emissions, discharges or releases of Materials
of Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

“Euro-Currency Borrowing” has the meaning set forth in Section 1.3.

7


--------------------------------------------------------------------------------


“Euro-Currency Business Day” means any Business Day on which banks are open for
dealings in deposits in Dollars in the London interbank market and any day on
which commercial banks are open for foreign exchange business in London.

“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Currency Lending Office by notice to the
Borrower and the Administrative Agent.

“Euro-Currency Loan” means a Committed Loan to be made, the interest on which is
calculated by reference to the Euro-Currency Rates by a Bank in accordance with
the applicable Notice of Borrowing.

“Euro-Currency Rate” means with respect to any Interest Period applicable to a
Euro-Currency Loan, an interest rate per annum obtained by dividing (i) the Base
Euro-Currency Rate applicable to that Interest Period by (ii) a percentage equal
to 100% minus the Euro-Currency Reserve Percentage in effect on the relevant
Euro-Currency Interest Rate Determination Date.

“Euro-Currency Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Federal Reserve Board (or any successor) under Regulation D, as Regulation D may
be amended, modified or supplemented, for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding Five Billion Dollars in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Currency Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Bank to United States
residents).

“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
June 28, 2006, as amended. modified, supplemented or restated from time to time,
among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, Bank of America, N.A., as syndication agent, and the J.P.
Morgan Securities Inc. and Banc of America Securities LLC, as joint lead
arrangers and joint bookrunners.

“Event of Default” has the meaning set forth in Section 6.1.

“Facility Amount” has the meaning set forth in Section 2.1.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be

8


--------------------------------------------------------------------------------


the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower.

“Fitch” means Fitch Investors Services, Inc., or any successor thereto.

“Fixed Charges” for any Fiscal Quarter period means the sum of (i) Debt Service
for such period, and (ii) dividends on preferred units payable by Borrower for
such period.  If any of the foregoing Debt Service is with respect to
Indebtedness that is subject to an interest rate cap agreement purchased by the
Borrower or a Consolidated Subsidiary, the interest rate shall be assumed to be
the lower of the actual interest payable on such Indebtedness or the capped rate
of such interest rate cap agreement.

“Fremont” means Fremont Investment & Loan, a California Industrial Bank.

“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, or (ii) all
Euro-Currency Loans having the same Interest Period at such time; provided that,
if a Committed Loan of any particular Bank is converted to or made as a Base
Rate Loan pursuant to Section 8.2 or 8.5, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been in if it
had not been so converted or made.

“Guarantors” means those Guarantors under the Existing Credit Agreement and the
New Revolving Credit Agreement.

“Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under

9


--------------------------------------------------------------------------------


warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of (x)
the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge,
provided, further, however, that if the amount of such indebtedness, obligations
or liabilities are greater than 90% of such undepreciated book value of the
encumbered property when assumed or incurred, then, if Borrower intends to apply
the provisions of this proviso thereto, Borrower shall deliver an appraisal
prepared by an independent appraiser to the Administrative Agent with respect to
the value of the applicable property); (c) all indebtedness, obligations or
other liabilities of such Person in respect of Interest Rate Contracts and
foreign exchange contracts, net of liabilities owed to such Person by the
counterparties thereon; (d) all preferred stock subject (upon the occurrence of
any contingency or otherwise) to mandatory redemption; and (e) all contingent
contractual obligations with respect to any of the foregoing.

“Indenture” means the Indenture, dated as of March 30, 2004, between the
Borrower and U.S. Bank Trust National Association, as trustee, in respect of
Borrower’s 5.125% Senior Notes due 2011, as the same may be amended, modified or
supplemented from time to time.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized of Borrower, on a consolidated
basis determined in accordance with GAAP.

“Interest Period” means: (1) with respect to each Euro-Currency Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 7 days or 1, 2 or 3 months thereafter; provided, that:

(a)  any Interest Period which would otherwise end on a day which is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Euro-Currency Business Day;

(b)  any Interest Period which begins on the last Euro-Currency Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Currency Business Day of a calendar month; and

(c)  no Interest Period may end later than the Maturity Date.

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection

10


--------------------------------------------------------------------------------


“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of Borrower
on the consolidated financial statements of Borrower, which joint venture or
Subsidiary is so specified in the section of Borrower’s most recent SEC filings
titled “Joint Ventures, Unconsolidated Subsidiaries and Minority Interest”.

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or a rating of Baa3 or better from
Moody’s. In the event that Borrower receives Credit Ratings only from S&P and
Moody’s, and such Credit Ratings are not equivalent, the lower of such two (2)
Credit Ratings shall be used to determine whether an Investment Grade Rating was
achieved. In the event that Borrower receives more than two (2) Credit Ratings,
and such Credit Ratings are not all equivalent, the second highest Credit Rating
shall be used to determine whether an Investment Grade Rating was achieved,
provided that one of the highest two (2) Credit Ratings is from S&P or Moody’s;
provided, further, that if neither of the highest two (2) Credit Ratings is from
S&P or Moody’s, then the highest Credit Rating from either S&P or Moody’s shall
be used to determine whether an Investment Grade Rating was achieved

“Joint Bookrunners” means J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., in their capacity as Joint Bookrunners hereunder.

“Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., in their capacity as Joint Lead Arrangers hereunder.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest,
in respect of such asset. For the purposes of this Agreement, the Borrower or
any Consolidated Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

“Loan” means a Base Rate Loan or a Euro-Currency Loan, and “Loans” means Base
Rate Loans or Euro-Currency Loans or any combination of the foregoing.

“Loan Assets” mean senior or subordinated loans, that may be either fixed or
variable rate, including first mortgages, second mortgages, partnership loans,
participating debt, preferred equity and interim facilities, corporate loans,
“B” notes and collateralized mortgage-backed securities.

“Loan Documents” means this Agreement and the Notes.

“Loan Effective Date” has the meaning set forth in Section 8.3.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (i) the ability of the Borrower and its
Consolidated Subsidiaries, taken as a whole, to perform their

11


--------------------------------------------------------------------------------


respective obligations under the Loan Documents, or (ii) the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

“Maturity Date” shall mean the date when all of the Obligations hereunder shall
be due and payable which shall be the earlier of (i) 364 days after the
Effective Date and (ii) June 30, 2008.

“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has at
any time after September 25, 1980 made contributions or has been required to
make contributions (for these purposes any Person which ceased to be a member of
the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations, provided,
however, that “Negative Pledge” shall not include the restrictions set forth in
Section 4.11 of the Indenture or any other similar requirement for the equal and
ratable sharing of collateral to be granted in the future.

“Net Income” means, for any period, net income as shown on the Borrower’s most
recent financial statements, calculated on a consolidated basis in conformity
with GAAP.

“Net Offering Proceeds” with respect to any Person means all cash or other
assets received by such Person as a result of the issuance or sale of common
shares of beneficial interest, preferred shares of beneficial interest,
partnership interests, preferred partnership units, limited liability company
interests, Convertible Securities or other ownership or equity interests in such
Person (the foregoing, “Capital Stock”) or of Indebtedness, less customary
costs, fees, expenses and discounts of issuance paid or to be paid by such
Person related to such issuance or sale.

“Net Present Value” shall mean, as to a specified or ascertainable Dollar
amount, the present value, as of the date of calculation of any such amount
using a discount rate equal to the Base Rate in effect as of the date of such
calculation.

“Net Worth” means, at any time, the sum of the Borrower’s (i) book equity, (ii)
accumulated depreciation, (iii) accumulated depletion, and (iv) reserves for
loan losses, all in accordance with GAAP and, in the case of items (ii), (iii)
and (iv) hereof, exclusive of amounts attributable to Investment Affiliates.

12


--------------------------------------------------------------------------------


“New Revolving Credit Agreement” means the Revolving Credit Agreement, dated
June 26, 2007, , as amended. modified, supplemented or restated from time to
time, among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent, Bank of America, N.A., as syndication agent, and the
J.P. Morgan Securities Inc. and Banc of America Securities LLC, as joint lead
arrangers and joint bookrunners.

“Non-Excluded Taxes” has the meaning set forth in Section 8.4.

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
for all purposes other than Sections 5.12 and 6.1(e) hereof, any Subsidiary
(provided that if a Subsidiary is a partnership, there is no recourse to
Borrower as a general partner of such partnership); provided that if any portion
of Indebtedness is so limited, then such portion shall constitute Non-Recourse
Indebtedness and only the remainder of such Indebtedness shall constitute
Recourse Debt; provided, further, however, that personal recourse of Borrower
for any such Indebtedness for fraud, misrepresentation, misapplication of cash,
waste, Environmental Claims and liabilities and other circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements in non-recourse financing of real estate
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Indebtedness.

“Notes” means the promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a notice from Borrower in accordance with Section
2.2.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.5.

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“Other Taxes” has the meaning set forth in Section 8.4.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.6(b).

“Patriot Act” has the meaning set forth in Section 9.15.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens” means:

13


--------------------------------------------------------------------------------


a.  Liens for Taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

b.  statutory liens of carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than ninety (90) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

c.  deposits or pledges to secure the payment of worker’s compensation,
unemployment insurance and other social security or similar legislation or to
secure liabilities to insurance carriers or reimbursement and indemnity
obligations in respect of surety or appeal bonds;

d.  utility deposits and other deposits or pledges to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

e.  Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

f.  easements (including reciprocal easement agreements and utility agreements),
rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to Borrower’s owner’s
title insurance policies, except in connection with any Indebtedness, for any of
Borrower’s Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which such Permitted Lien is attached;

g.  (I) Liens and judgments which have been or will be bonded (and the Lien on
any cash or securities serving as security for such bond) or released of record
within forty-five (45) days after the date such Lien or judgment is entered or
filed against Borrower, or any Subsidiary, or (II) Liens which are being
contested in good faith by appropriate proceedings for review and in respect of
which there shall have been secured a subsisting stay of execution pending such
appeal or proceedings and as to which the subject asset is not at risk of
forfeiture;

14


--------------------------------------------------------------------------------


h.  Liens on Property of the Borrower or its Subsidiaries securing Indebtedness
which may be incurred or remain outstanding without resulting in an Event of
Default hereunder;

i.  Liens created pursuant hereto in favor of the Administrative Agent for the
benefit of the Banks;

j.  Liens not otherwise described but existing as of the Closing Date and listed
on Schedule 1.1(b); and

k.  Liens in favor of the Borrower.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent from time to time as its “prime rate”.

“Pro Rata Share” means, with respect to matters related to Commitments, a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Bank’s Commitment and the denominator of which shall be the aggregate
amount of all of the Banks’ Commitments.

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.

“Qualified Institution” means (i) a Bank or any Affiliate thereof; (ii) a
commercial bank having total assets in excess of $5,000,000,000; (iii) the
central bank of any country which is a member of the Organization for Economic
Cooperation and Development; or (iv) a finance company or other financial
institution (other than Borrower or its Affiliates) reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $500,000,000 or is
otherwise reasonably acceptable to the Administrative Agent; provided that in no
event shall any competitor of the Borrower or any Subsidiary qualify as a
“Qualified Institution” if the Borrower reasonably determines that such entity
constitutes such a competitor.  Notwithstanding the foregoing, however, in no
event shall any commercial bank or any wholly-owned Subsidiary thereof, savings
and loan institution, investment bank or broker/dealer be deemed to be a
competitor of the Borrower.

15


--------------------------------------------------------------------------------


“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined if with respect to a Euro-Currency Loan in Dollars, two
Euro-Currency Business Days before the first day of such Interest Period.

“Rating Agencies” means, collectively, S&P,  Moody’s and Fitch.

“Real Property Assets” means as to any Person as of any time, the real property
assets (including, without limitation, interests in participating mortgages in
which such Person’s interest therein is characterized as equity according to
GAAP) owned directly or indirectly by such Person at such time.

“Recourse Debt” shall mean Indebtedness that is not Non-Recourse Indebtedness.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a real estate investment trust, as defined under Section 856 of the
Code.

“Required Banks” means at any time those Banks eligible to vote on matters
hereunder after giving effect to Section 2.3(c) (a) having more than 50% of the
aggregate amount of the Commitments of such Banks so entitled to vote or (b) if
the Commitments shall have been terminated, holding more than 50% of the
aggregate unpaid principal amount of the Loans of such Banks so entitled to
vote.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Secured Debt” means Indebtedness, the payment of which is secured by a Lien
(other than a Permitted Lien listed in clauses (a) - (g), (i) and (k)) on any
Property owned or leased by Borrower or any Consolidated Subsidiary, plus
Borrower’s Share of Indebtedness, the payment of which is secured by a Lien
(other than a Permitted Lien of the type described above in this definition) on
any Property owned or leased by any Investment Affiliate.

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
Borrower in accordance with GAAP, but shall not include any Cash or Cash
Equivalents or any evidence of the Obligations.

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or

16


--------------------------------------------------------------------------------


other persons performing similar functions are at the time directly or
indirectly owned by the Borrower.

“Syndication Agent” means Citicorp North America, Inc., in its capacity as
syndication agent hereunder and its permitted successors in such capacity in
accordance with the terms of this Agreement.

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

“Term” has the meaning set forth in Section 2.8.

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.

“Total Indebtedness” means, as of the date of determination and without
duplication, all Indebtedness of Borrower and its Consolidated Subsidiaries, but
excluding Borrower’s Share of all Indebtedness of Investment Affiliates.

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Borrower or the applicable subsidiary plus capital
improvements) of real estate assets of the Borrower and its Subsidiaries on such
date, before depreciation and amortization of such real estate assets,
determined on a consolidated basis in accordance with GAAP.

“Unencumbered Asset” means the sum of (i) Undepreciated Real Estate Assets not
securing any portion of Secured Debt and (ii) all other assets (but excluding
intangibles and accounts receivable) of the Borrower and its Subsidiaries not
securing any portion of Secured Debt on a consolidated basis in accordance with
GAAP; provided that assets (including Undepreciated Real Estate Assets) of any
Subsidiary (other than a Guarantor) having Indebtedness that is material to the
value of such assets shall be excluded from Unencumbered Assets.

“United States” means the United States of America, including the fifty states
and the District of Columbia.

17


--------------------------------------------------------------------------------


“Unsecured Debt” means the amount of Indebtedness for borrowed money of Borrower
(or any Guarantor) which is not Secured Debt, including, without limitation, the
amount of all then outstanding Loans (it being understood that Indebtedness of
any Subsidiary that is not material to the value of such Subsidiary’s assets
shall be Unsecured Debt).

“Value” means, as of any date of determination, with respect to each
Unencumbered Asset the lesser of (x) undepreciated cost (or in the case of any
Credit Tenant Lease Asset or Loan Asset that is less than 100% owned, directly
or indirectly, by the Borrower, Borrower’s pro rata share thereof), and (y)
market value (or in the case of any Credit Tenant Lease Asset or Loan Asset that
is less than 100% owned, directly or indirectly, by the Borrower, Borrower’s pro
rata share thereof), all as determined in accordance with GAAP.

SECTION 1.2.                Accounting Terms and Determinations. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent (except for changes concurred
in by the Borrower’s independent public accountants) with the most recent
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Administrative Agent; provided that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article V to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Banks wish to amend Article V for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
reasonably satisfactory to the Borrower and the Required Banks.

SECTION 1.3.                Types of Borrowings. The term “Borrowing” denotes
the aggregation of Loans of one or more Banks to be made to the Borrower
pursuant to Article 2 on the same date, all of which Loans are of the same type
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
initial Interest Period. Borrowings are classified for purposes of this
Agreement either by reference to the pricing or currency of Loans comprising
such Borrowing; a “Euro-Currency Borrowing” is a Borrowing comprised of
Euro-Currency Loans; or by reference to the provisions of Article 2 under which
participation therein is determined.


ARTICLE II


THE CREDITS

SECTION 2.1.                Commitments to Lend. (a) Each Bank severally agrees,
on the terms and conditions set forth in this Agreement, to make a Committed
Loan to the Borrower on the Closing Date in an amount not to exceed the
Commitment of such Bank.  Each Euro-Currency Borrowing outstanding under this
Section 2.1 shall be in an aggregate principal amount of $5,000,000, or an
integral multiple of an amount of $1,000,000 in excess thereof, and each Base
Rate Borrowing shall be in an aggregate principal amount of $1,000,000, or an
integral multiple of $1,000,000 in excess thereof) and shall be made from the
several Banks

18


--------------------------------------------------------------------------------


ratably in proportion to their respective Commitments. In no event shall the
aggregate amount of Loans made on the Closing Date at any time exceed
$2,000,000,000 (as adjusted pursuant to Section 2.9(c) or as may otherwise be
provided in this Agreement, the “Facility Amount”).

(b)           The Commitments shall be (i) reduced upon receipt by the Borrower
or any of its Subsidiaries prior to the Closing Date of any Net Offering
Proceeds from the issuance or sale of its Capital Stock or Indebtedness (other
than Indebtedness of any Subsidiary incurred in the ordinary course of business)
in a capital markets transaction in an amount equal to such Net Offering
Proceeds and (ii) reduced at any time or from time to time by an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof or terminated at any time, in each case prior to Closing Date, at the
option of the Borrower by notice to the Administrative Agent at least three
Business Days prior to the date of such reduction or termination. The
Administrative Agent shall promptly notify each Bank of any such reduction or
termination.

SECTION 2.2.                Notice of Borrowing. (a) With respect to any
Borrowing, the Borrower shall give Administrative Agent notice not later than
1:00 p.m. (New York City time) (x) the Business Day prior to the anticipated
Closing Date with respect to Base Rate Borrowings, or (y) the third (3rd)
Euro-Currency Business Day before the anticipated Closing Date with respect to
Euro-Currency Borrowings, specifying:

(I)            THE AGGREGATE AMOUNT OF SUCH BORROWING,

(II)           WHETHER THE LOANS COMPRISING SUCH BORROWING ARE TO BE BASE RATE
LOANS OR EURO-CURRENCY LOANS,

(III)          IN THE CASE OF A EURO-CURRENCY BORROWING, THE DURATION OF THE
INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE PROVISIONS OF THE DEFINITION
OF INTEREST PERIOD,

(IV)          PAYMENT INSTRUCTIONS FOR DELIVERY OF SUCH BORROWING; AND

(V)           THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING.

SECTION 2.3.                Notice to Banks; Funding of Loans.


(A)           UPON RECEIPT OF A NOTICE OF BORROWING FROM BORROWER IN ACCORDANCE
WITH SECTION 2.2 HEREOF, THE ADMINISTRATIVE AGENT SHALL, ON THE DATE SUCH NOTICE
OF BORROWING IS RECEIVED BY THE ADMINISTRATIVE AGENT, NOTIFY EACH APPLICABLE
BANK OF THE CONTENTS THEREOF AND OF SUCH BANK’S SHARE OF SUCH BORROWING, OF THE
INTEREST RATE APPLICABLE THERETO AND THE INTEREST PERIOD(S) (IF DIFFERENT FROM
THOSE REQUESTED BY THE BORROWER) AND SUCH NOTICE OF BORROWING SHALL NOT
THEREAFTER BE REVOCABLE BY THE BORROWER, UNLESS BORROWER SHALL PAY ANY
APPLICABLE EXPENSES PURSUANT TO SECTION 2.12.


(B)           NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE CLOSING DATE,
EACH BANK SHALL (EXCEPT AS PROVIDED IN SUBSECTION (D) OF THIS SECTION) MAKE
AVAILABLE ITS PRO RATA SHARE OF SUCH BORROWING IN FEDERAL FUNDS, TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 9.1.

19


--------------------------------------------------------------------------------



(C)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
BANK PRIOR TO THE CLOSING DATE THAT SUCH BANK WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH BANK’S SHARE OF ANY BORROWING, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH BANK HAS MADE SUCH SHARE AVAILABLE TO THE
ADMINISTRATIVE AGENT ON THE CLOSING DATE IN ACCORDANCE WITH THIS SECTION 2.3 AND
THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, BUT SHALL NOT BE
OBLIGATED TO, MAKE AVAILABLE TO THE BORROWER ON THE CLOSING DATE A CORRESPONDING
AMOUNT ON BEHALF OF SUCH BANK.  IF AND TO THE EXTENT THAT SUCH BANK SHALL NOT
HAVE SO MADE SUCH SHARE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH BANK AGREES
TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT TOGETHER WITH INTEREST THEREON, AT THE FEDERAL FUNDS RATE, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT. IF SUCH BANK SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL
CONSTITUTE SUCH BANK’S LOAN INCLUDED IN SUCH BORROWING FOR PURPOSES OF THIS
AGREEMENT.  IF SUCH BANK SHALL NOT PAY TO ADMINISTRATIVE AGENT SUCH
CORRESPONDING AMOUNT AFTER REASONABLE ATTEMPTS ARE MADE BY ADMINISTRATIVE AGENT
TO COLLECT SUCH AMOUNTS FROM SUCH BANK, THE BORROWER AGREES TO REPAY TO
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNTS TOGETHER
WITH INTEREST THERETO, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO ADMINISTRATIVE AGENT, AT THE
INTEREST RATE APPLICABLE THERETO ONE (1) BUSINESS DAY AFTER DEMAND. NOTHING
CONTAINED IN THIS SECTION 2.3(C) SHALL BE DEEMED TO REDUCE THE COMMITMENT OF ANY
BANK OR IN ANY WAY AFFECT THE RIGHTS OF BORROWER WITH RESPECT TO ANY DEFAULTING
BANK OR ADMINISTRATIVE AGENT.  THE FAILURE OF ANY BANK TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH BANK’S SHARE OF ANY BORROWING IN ACCORDANCE WITH
SECTION 2.3(B) HEREOF SHALL NOT RELIEVE ANY OTHER BANK OF ITS OBLIGATIONS TO
FUND ITS COMMITMENT, IN ACCORDANCE WITH THE PROVISIONS HEREOF. IN ADDITION,
UNTIL SUCH TIME AS SUCH BANK SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH BANK’S SHARE OF ANY BORROWING IN ACCORDANCE WITH SECTION 2.3(B) HEREOF OR
SHALL REPAY TO THE ADMINISTRATIVE AGENT ALL AMOUNTS DUE TO IT, AS APPLICABLE,
UNLESS SUCH FAILURE IS SUBJECT TO A GOOD FAITH DISPUTE AS TO WHETHER SUCH
ADVANCE OR REIMBURSEMENT IS PROPERLY REQUIRED TO BE MADE PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT, SUCH BANK SHALL NOT HAVE THE RIGHT TO APPROVE OR
CONSENT TO ANY MATTER REQUIRING SUCH APPROVAL OR CONSENT HEREUNDER.


(D)           SUBJECT TO THE PROVISIONS HEREOF, THE ADMINISTRATIVE AGENT SHALL
MAKE AVAILABLE EACH BORROWING TO BORROWER IN FEDERAL FUNDS IMMEDIATELY AVAILABLE
IN ACCORDANCE WITH, AND ON THE DATE SET FORTH IN, THE APPLICABLE NOTICE OF
BORROWING.

SECTION 2.4.                Notes.


(A)           EACH BANK MAY, BY NOTICE TO THE BORROWER AND THE ADMINISTRATIVE
AGENT, REQUEST THAT ITS LOANS BE EVIDENCED BY A SEPARATE NOTE IN AN AMOUNT EQUAL
TO THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF SUCH LOANS. ANY ADDITIONAL COSTS
INCURRED BY THE ADMINISTRATIVE AGENT, THE BORROWER OR THE BANKS IN CONNECTION
WITH PREPARING SUCH A NOTE SHALL BE AT THE SOLE COST AND EXPENSE OF THE BANK
REQUESTING SUCH NOTE. IN THE EVENT ANY LOANS EVIDENCED BY SUCH A NOTE ARE PAID
IN FULL PRIOR TO THE MATURITY DATE, ANY SUCH BANK SHALL RETURN SUCH NOTE TO
BORROWER.  EACH SUCH NOTE SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT A
HERETO.  UPON THE EXECUTION AND DELIVERY OF ANY SUCH NOTE, ANY EXISTING NOTE
PAYABLE TO SUCH BANK SHALL BE RETURNED TO BORROWER AND REPLACED OR MODIFIED
ACCORDINGLY.  EACH REFERENCE IN THIS AGREEMENT TO THE “NOTE” OF SUCH BANK SHALL
BE DEEMED TO REFER TO AND INCLUDE ANY OR ALL OF SUCH NOTES, AS THE CONTEXT MAY
REQUIRE.

20


--------------------------------------------------------------------------------



(B)           UPON RECEIPT OF ANY BANK’S NOTE PURSUANT TO SECTION 3.1(A), THE
ADMINISTRATIVE AGENT SHALL FORWARD SUCH NOTE TO SUCH BANK.  SUCH BANK SHALL
RECORD THE DATE, AMOUNT, CURRENCY, TYPE AND MATURITY OF EACH LOAN MADE BY IT AND
THE DATE AND AMOUNT OF EACH PAYMENT OF PRINCIPAL MADE BY THE BORROWER, WITH
RESPECT THERETO, AND MAY, IF SUCH BANK SO ELECTS IN CONNECTION WITH ANY TRANSFER
OR ENFORCEMENT OF ITS NOTE, ENDORSE ON THE APPROPRIATE SCHEDULE APPROPRIATE
NOTATIONS TO EVIDENCE THE FOREGOING INFORMATION WITH RESPECT TO EACH SUCH LOAN
THEN OUTSTANDING; PROVIDED THAT THE FAILURE OF SUCH BANK TO MAKE ANY SUCH
RECORDATION OR ENDORSEMENT SHALL NOT AFFECT THE OBLIGATIONS OF THE BORROWER
HEREUNDER OR UNDER THE NOTES.  EACH BANK IS HEREBY IRREVOCABLY AUTHORIZED BY THE
BORROWER SO TO ENDORSE ITS NOTE AND TO ATTACH TO AND MAKE A PART OF ITS NOTE A
CONTINUATION OF ANY SUCH SCHEDULE AS AND WHEN REQUIRED.


(C)           THE COMMITTED LOANS SHALL MATURE, AND THE PRINCIPAL AMOUNT THEREOF
SHALL BE DUE AND PAYABLE, ON THE MATURITY DATE.


(D)           THERE SHALL BE NO MORE THAN TEN (10) EURO-CURRENCY GROUPS OF LOANS
OUTSTANDING AT ANY ONE TIME.

SECTION 2.5.                Method of Electing Interest Rates. (a) The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified by the Borrower, in the Notice of Borrowing.  Thereafter, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Group of Loans (subject in each case to the provisions of Article
VIII and without affecting the currency of any particular Loan), as follows:

(I)            IF SUCH LOANS ARE BASE RATE LOANS, THE BORROWER MAY ELECT TO
CONVERT ALL OR ANY PORTION OF SUCH LOANS TO EURO-CURRENCY LOANS AS OF ANY
EURO-CURRENCY BUSINESS DAY;

(II)           IF SUCH LOANS ARE EURO-CURRENCY LOANS, THE BORROWER MAY ELECT TO
CONVERT ALL OR ANY PORTION OF SUCH LOANS TO BASE RATE LOANS AND/OR ELECT TO
CONTINUE ALL OR ANY PORTION OF SUCH LOANS AS EURO-CURRENCY LOANS FOR AN
ADDITIONAL INTEREST PERIOD OR ADDITIONAL INTEREST PERIODS, IN EACH CASE
EFFECTIVE ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH
LOANS, OR ON SUCH OTHER DATE DESIGNATED BY BORROWER IN THE NOTICE OF INTEREST
RATE ELECTION PROVIDED BORROWER SHALL PAY ANY LOSSES PURSUANT TO SECTION 2.12.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Currency
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice.  A Notice of Interest Rate Election may,
if it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group, (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each in the
minimum amounts required hereby, (iii) no Committed Loan may be continued as, or
converted into, a Euro-Currency Loan when any Event of Default has occurred and
is continuing, provided, however, that if and for so long as Borrower shall have
an Investment Grade Rating from S&P and Moody’s, if Borrower shall so request
and the Required Banks shall so elect, then a Committed Loan may be continued
as, or converted into, a

21


--------------------------------------------------------------------------------


Euro-Currency Loan when any Event of Default has occurred and is continuing, and
(iv) no Interest Period shall extend beyond the Maturity Date.


(B)           EACH NOTICE OF INTEREST RATE ELECTION SHALL SPECIFY:

(I)            THE GROUP OF LOANS (OR PORTION THEREOF) TO WHICH SUCH NOTICE
APPLIES;

(II)           THE DATE ON WHICH THE CONVERSION OR CONTINUATION SELECTED IN SUCH
NOTICE IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH THE APPLICABLE CLAUSE OF
SUBSECTION (A) ABOVE;

(III)          IF THE LOANS COMPRISING SUCH GROUP ARE TO BE CONVERTED, THE NEW
TYPE OF LOANS AND, IF SUCH NEW LOANS ARE EURO-CURRENCY LOANS, THE DURATION OF
THE INITIAL INTEREST PERIOD APPLICABLE THERETO; AND

(IV)          IF SUCH LOANS ARE TO BE CONTINUED AS EURO-CURRENCY LOANS FOR AN
ADDITIONAL INTEREST PERIOD, THE DURATION OF SUCH ADDITIONAL INTEREST PERIOD.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.


(C)           UPON RECEIPT OF A NOTICE OF INTEREST RATE ELECTION FROM THE
BORROWER PURSUANT TO SUBSECTION (A) ABOVE, THE ADMINISTRATIVE AGENT SHALL NOTIFY
EACH BANK THE SAME DAY AS IT RECEIVES SUCH NOTICE OF INTEREST RATE ELECTION OF
THE CONTENTS THEREOF, THE INTEREST RATES DETERMINED PURSUANT THERETO AND THE
INTEREST PERIODS (IF DIFFERENT FROM THOSE REQUESTED BY THE BORROWER) AND SUCH
NOTICE SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER.  IF THE BORROWER FAILS
TO DELIVER A TIMELY NOTICE OF INTEREST RATE ELECTION TO THE ADMINISTRATIVE AGENT
FOR ANY GROUP OF EURO-CURRENCY LOANS, SUCH DOLLAR LOANS SHALL BE CONVERTED INTO
BASE RATE LOANS ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE
THERETO.

SECTION 2.6.                Interest Rates.


(A)           EACH BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH LOAN IS MADE UNTIL THE
DATE IT IS REPAID OR CONVERTED INTO A EURO-CURRENCY LOAN PURSUANT TO SECTION
2.5, AT A RATE PER ANNUM EQUAL TO SUM OF THE BASE RATE PLUS THE APPLICABLE
MARGIN FOR BASE RATE LOANS FOR SUCH DAY.


(B)           EACH EURO-CURRENCY LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY DURING THE INTEREST PERIOD APPLICABLE
THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE APPLICABLE MARGIN FOR
EURO-CURRENCY LOANS FOR SUCH DAY PLUS THE EURO-CURRENCY RATE APPLICABLE TO SUCH
INTEREST PERIOD.


(C)           IN THE EVENT THAT, AND FOR SO LONG AS, ANY EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, ANY OVERDUE PRINCIPAL AMOUNT OF THE LOANS, AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, OVERDUE INTEREST AND FEES IN RESPECT
OF ALL LOANS, SHALL BEAR INTEREST AT THE ANNUAL RATE EQUAL TO THE SUM OF THE
BASE RATE AND TWO PERCENT (2%), OR, IF ANY COMMITTED LOAN SHALL HAVE BEEN
CONTINUED AS, OR CONVERTED INTO, A EURO-CURRENCY LOAN, THEN, AS TO SUCH

22


--------------------------------------------------------------------------------



LOAN ONLY, THE SUM OF THE EURO-CURRENCY RATE AND THE APPLICABLE MARGIN FOR
EURO-CURRENCY LOANS, AND TWO PERCENT (2%) (COLLECTIVELY, THE “DEFAULT RATE”).


(D)           THE ADMINISTRATIVE AGENT SHALL DETERMINE EACH INTEREST RATE
APPLICABLE TO THE LOANS HEREUNDER.  THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT
NOTICE TO THE BORROWER AND THE BANKS OF EACH RATE OF INTEREST SO DETERMINED, AND
ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF DEMONSTRABLE
ERROR.


(E)           INTEREST ON ALL LOANS BEARING INTEREST AT THE BASE RATE SHALL BE
PAYABLE ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH. INTEREST ON ALL LOANS
BEARING INTEREST BASED ON THE EURO-CURRENCY RATE SHALL BE PAYABLE ON THE LAST
EURO-CURRENCY BUSINESS DAY OF THE APPLICABLE INTEREST PERIOD.

SECTION 2.7.                Fees.


(A)           COMMITMENT FEE. IF THE CLOSING DATE SHALL NOT HAVE OCCURRED BY
AUGUST 15, 2007, FOR THE PERIOD BEGINNING ON AUGUST 15, 2007 AND ENDING ON THE
CLOSING DATE OR THE DATE ON WHICH THE COMMITMENTS ARE OTHERWISE TERMINATED
HEREUNDER (THE “COMMITMENT FEE PERIOD”), THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BANKS RATABLY IN PROPORTION TO THEIR
RESPECTIVE COMMITMENTS A COMMITMENT FEE ON THE AGGREGATE COMMITMENTS AT THE RATE
OF 0.10% PER ANNUM. THE COMMITMENT FEE SHALL BE PAYABLE IN ARREARS ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER DURING THE COMMITMENT
FEE PERIOD AND ON THE CLOSING DATE AND THE DATE OF ANY TERMINATION OF THE
COMMITMENTS.


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN
THE AMOUNTS AND ON THE DATES AS SET FORTH IN ANY AGREEMENTS WITH THE
ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER OBLIGATIONS CONTAINED THEREIN.

SECTION 2.8.                Termination of Commitments and Maturity Date. The
term (the “Term”) of the Commitments (and each Bank’s obligations to make Loans)
shall terminate and expire on the Closing Date, which shall not be later than
October 15, 2007. Any Loans outstanding on the Maturity Date (together with
accrued interest thereon and all other Obligations) shall be due and payable on
such date.

SECTION 2.9.                Optional Prepayments.


(A)           THE BORROWER MAY, UPON AT LEAST ONE (1) BUSINESS DAY’S NOTICE TO
THE ADMINISTRATIVE AGENT, PREPAY ANY GROUP OF BASE RATE LOANS, IN WHOLE AT ANY
TIME, OR FROM TIME TO TIME IN PART IN AMOUNTS AGGREGATING ONE MILLION DOLLARS
($1,000,000) OR MORE, BY PAYING THE PRINCIPAL AMOUNT TO BE PREPAID TOGETHER WITH
ACCRUED INTEREST THEREON TO THE DATE OF PREPAYMENT.


(B)           THE BORROWER MAY, UPON AT LEAST THREE (3) EURO-CURRENCY BUSINESS
DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, GIVEN NO LATER THAN 1:00 P.M. (NEW
YORK TIME, WITH RESPECT TO DOLLAR DENOMINATED LOANS) PAY ALL, OR FROM TIME TO
TIME IN PART IN AMOUNTS AGGREGATING THE AMOUNT OF APPROXIMATELY FIVE MILLION
DOLLARS ($5,000,000) OR MORE, OF ANY EURO-CURRENCY LOAN AS OF THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO.  EXCEPT AS PROVIDED IN ARTICLE 8 AND
EXCEPT WITH RESPECT TO ANY EURO-CURRENCY LOAN WHICH HAS BEEN CONVERTED TO A BASE
RATE LOAN PURSUANT TO SECTION 8.2, 8.3 OR 8.5 HEREOF, THE BORROWER MAY NOT
PREPAY ALL OR ANY PORTION OF THE

23


--------------------------------------------------------------------------------



PRINCIPAL AMOUNT OF ANY EURO-CURRENCY LOAN PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO UNLESS THE BORROWER SHALL ALSO PAY ANY APPLICABLE
EXPENSES PURSUANT TO SECTION 2.12. EACH SUCH OPTIONAL PREPAYMENT SHALL BE
APPLIED TO PREPAY RATABLY THE LOANS OF THE BANKS INCLUDED IN ANY GROUP OF
EURO-CURRENCY LOANS, EXCEPT THAT ANY EURO-CURRENCY LOAN WHICH HAS BEEN CONVERTED
TO A BASE RATE LOAN PURSUANT TO SECTION 8.2, 8.3 OR 8.5 HEREOF MAY BE PREPAID
WITHOUT RATABLE PAYMENT OF THE OTHER LOANS IN SUCH GROUP OF LOANS WHICH HAVE NOT
BEEN SO CONVERTED.


(C)           ANY AMOUNTS SO PREPAID PURSUANT TO SECTION 2.9 (A) OR (B) MAY NOT
BE REBORROWED.

SECTION 2.10.              Mandatory Prepayments. The Committed Loans shall be
prepaid upon receipt by the Borrower or any of its Subsidiaries after the
Closing Date of Net Offering Proceeds from the issuance or sale of its Capital
Stock or Indebtedness (other than any Indebtedness of any Subsidiary incurred in
the ordinary course of business and other than any Indebtedness under the
Existing Credit Agreement and the New Revolving Credit Agreement) in a capital
markets transaction in an amount equal to such Net Offering Proceeds.

SECTION 2.11.              General Provisions as to Payments.


(A)           THE BORROWER SHALL MAKE EACH PAYMENT OF THE PRINCIPAL OF AND
INTEREST ON THE LOANS AND FEES HEREUNDER, WITHOUT SET-OFF OR COUNTERCLAIM, BY
INITIATING A WIRE TRANSFER NOT LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE
DATE WHEN DUE, OF FEDERAL OR OTHER APPROPRIATE FUNDS IMMEDIATELY AVAILABLE IN
NEW YORK, NEW YORK, TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN
SECTION 9.1. THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH BANK ITS
RATABLE SHARE OF EACH SUCH PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE BANKS.  WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON THE
BASE RATE LOANS OR OF FEES SHALL BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY,
THE DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS
DAY.  WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE EURO-CURRENCY
LOANS SHALL BE DUE ON A DAY WHICH IS NOT A EURO-CURRENCY BUSINESS DAY, THE DATE
FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING EURO-CURRENCY
BUSINESS DAY UNLESS SUCH EURO-CURRENCY BUSINESS DAY FALLS IN ANOTHER CALENDAR
MONTH, IN WHICH CASE THE DATE FOR PAYMENT THEREOF SHALL BE THE IMMEDIATELY
PRECEDING EURO-CURRENCY BUSINESS DAY.  IF THE DATE FOR ANY PAYMENT OF PRINCIPAL
IS EXTENDED BY OPERATION OF LAW OR OTHERWISE, INTEREST THEREON SHALL BE PAYABLE
FOR SUCH EXTENDED TIME.


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE BANKS
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH BANK ON SUCH DUE
DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH BANK. IF AND TO THE EXTENT THAT
THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT, EACH BANK SHALL REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH BANK
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH BANK UNTIL THE DATE SUCH BANK REPAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.

24


--------------------------------------------------------------------------------


SECTION 2.12.              Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Currency Loan (pursuant to Article II, VI or
VIII or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Currency Loans
after notice has been given to any Bank in accordance with Section 2.5(a), or if
Borrower shall deliver a Notice of Interest Rate Election specifying that a
Euro-Currency Loan shall be converted on a date other than the first (1st) day
of the then current Interest Period applicable thereto, the Borrower shall
reimburse each Bank within 15 days after certification by such Bank of such loss
or expense (which shall be delivered by each such Bank to Administrative Agent
for delivery to Borrower) for any resulting loss (based on interest only,
exclusive of fees, if any) or expense incurred by it (or by an existing
Participant in the related Loan), including, without limitation, any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Bank shall have delivered to Administrative Agent and
Administrative Agent shall have delivered to the Borrower a certification as to
the amount of such loss or expense, which certification shall set forth in
reasonable detail the basis for and calculation of such loss or expense and
shall be conclusive in the absence of demonstrable error.

SECTION 2.13.              Computation of Interest and Fees. Interest based on
the Prime Rate shall be computed on the basis of a year of 365 days (or, in the
case of interest based on the Prime Rate only, 366 days in a leap year) and paid
for the actual number of days elapsed (including the first day but excluding the
last day).  All other interest and fees shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day).

SECTION 2.14.              Use of Proceeds. The Borrower shall use the proceeds
of the Loans to fund a portion of the costs of the Acquisition, and pay related
costs and expenses incurred in connection with the Acquisition and the financing
thereof.


ARTICLE III


CONDITIONS

SECTION 3.1.                Closing. The Closing Date shall occur on the date
when each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:


(A)           THE BORROWER AS OF THE CLOSING DATE SHALL HAVE EXECUTED AND
DELIVERED TO THE ADMINISTRATIVE AGENT A NOTE FOR THE ACCOUNT OF EACH BANK
REQUESTING THE SAME DATED THE CLOSING DATE AND COMPLYING WITH THE PROVISIONS OF
SECTION 2.4;


(B)           THE BORROWER AND THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS
SHALL HAVE EXECUTED AND DELIVERED TO THE BORROWER AND THE ADMINISTRATIVE AGENT A
DULY EXECUTED ORIGINAL OF THIS AGREEMENT;


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED OPINIONS OF (I)
CLIFFORD CHANCE US LLP, SPECIAL COUNSEL FOR THE BORROWER, AND (II) GEOFFREY
DUGAN, ESQ., IN-HOUSE

25


--------------------------------------------------------------------------------



COUNSEL FOR THE BORROWER, EACH ACCEPTABLE TO THE ADMINISTRATIVE AGENT, THE BANKS
AND THEIR COUNSEL;


(D)           THE ACQUISITION SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE
ASSET PURCHASE AGREEMENT WITHOUT ANY AMENDMENT OR WAIVER ADVERSE TO THE BANKS IN
A MATERIAL RESPECT;


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL DOCUMENTS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST RELATING TO THE EXISTENCE OF THE
BORROWER AS OF THE CLOSING DATE, THE AUTHORITY FOR AND THE VALIDITY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE INCUMBENCY OF OFFICERS EXECUTING
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER MATTERS RELEVANT
HERETO, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT. 
SUCH DOCUMENTATION SHALL INCLUDE, WITHOUT LIMITATION, THE ARTICLES OF
INCORPORATION OF BORROWER, AS AMENDED, MODIFIED OR SUPPLEMENTED TO THE CLOSING
DATE, CERTIFIED TO BE TRUE, CORRECT AND COMPLETE BY A SENIOR OFFICER OF BORROWER
AS OF A DATE NOT MORE THAN TEN (10) DAYS PRIOR TO THE CLOSING DATE, TOGETHER
WITH A GOOD STANDING CERTIFICATE AS TO BORROWER FROM THE SECRETARY OF STATE (OR
THE EQUIVALENT THEREOF) OF MARYLAND, TO BE DATED NOT MORE THAN THIRTY (30) DAYS
PRIOR TO THE CLOSING DATE;


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL CERTIFICATES,
AGREEMENTS AND OTHER DOCUMENTS AND PAPERS REFERRED TO IN THIS SECTION 3.1 AND
THE NOTICE OF BORROWING REFERRED TO IN SECTION 2.2, IF APPLICABLE, UNLESS
OTHERWISE SPECIFIED, IN SUFFICIENT COUNTERPARTS, SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION;


(G)           THE BORROWER SHALL HAVE TAKEN ALL ACTIONS REQUIRED TO AUTHORIZE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE PERFORMANCE THEREOF BY THE BORROWER;


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, FOR ITS AND ANY
OTHER BANK’S ACCOUNT, ALL FEES DUE AND PAYABLE PURSUANT TO SECTION 2.7 HEREOF ON
OR BEFORE THE CLOSING DATE, AND THE REASONABLE AND DOCUMENTED FEES AND EXPENSES
ACCRUED THROUGH THE CLOSING DATE OF SIMPSON THACHER & BARTLETT LLP SHALL HAVE
BEEN PAID TO SIMPSON THACHER & BARTLETT LLP;


(I)            THE BORROWER SHALL HAVE DELIVERED COPIES OF ALL CONSENTS,
LICENSES AND APPROVALS, IF ANY, REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER, AND THE VALIDITY AND ENFORCEABILITY,
OF THE LOAN DOCUMENTS, OR IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL
FORCE AND EFFECT;


(J)            NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED;


(K)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN
SECTIONS 4.1, 4.2, 4.4(A), 4.11, 4.13 AND 4.20 (OTHER THAN ANY SUCH
REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK AS OF A DIFFERENT DATE,
WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH DIFFERENT DATE) AND THE REPRESENTATIONS AND WARRANTIES IN
THE ASSET PURCHASE AGREEMENT AS ARE MATERIAL TO THE INTERESTS OF THE BANKS, BUT
ONLY TO THE EXTENT THAT THE BORROWER HAS THE RIGHT TO TERMINATE ITS OBLIGATIONS
UNDER THE ASSET PURCHASE AGREEMENT AS A RESULT OF A BREACH OF SUCH
REPRESENTATIONS AND WARRANTIES IN THE ASSET PURCHASE AGREEMENT

26


--------------------------------------------------------------------------------



SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
BORROWING BOTH BEFORE AND AFTER GIVING EFFECT TO THE MAKING OF SUCH LOANS.

Each Borrowing on the Closing Date shall be deemed to be a representation and
warranty by the Borrower on the Closing Date as to the facts specified in clause
(k).


ARTICLE IV


REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Loans, the Borrower makes
the following representations and warranties as of the Closing Date and, in
accordance with Section 3.1(k) hereof, as of each Borrowing.  Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

SECTION 4.1.                Existence and Power. The Borrower is a corporation,
duly formed, validly existing and in good standing under the laws of the State
of Maryland and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

SECTION 4.2.                Power and Authority. The Borrower has the requisite
power and authority to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and has taken all necessary
action, if any, to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of the Loan Documents to which it
is a party.  The Borrower has duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by applicable insolvency, bankruptcy or other similar laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

SECTION 4.3.                No Violation. Neither the execution, delivery or
performance by or on behalf of the Borrower of the Loan Documents to which it is
a party, nor compliance by the Borrower with the terms and provisions thereof
nor the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Borrower or
any of its Consolidated Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the

27


--------------------------------------------------------------------------------


Borrower (or of any partnership of which the Borrower is a partner) or any of
its Consolidated Subsidiaries is a party or by which it or any of its property
or assets is bound or to which it is subject (except for such breaches and
defaults under loan agreements which the lenders thereunder have agreed to
forbear pursuant to valid forbearance agreements), or (iii) will cause a
material default by the Borrower under any organizational document of any Person
in which the Borrower has an interest, or cause a material default under the
Borrower’s agreement or certificate of limited partnership, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).

SECTION 4.4.                Financial Information. (a) The consolidated
financial statement of Borrower and its Consolidated Subsidiaries as of December
31, 2006, and for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP fairly present, in conformity with GAAP, the
consolidated financial position of Borrower and its Consolidated Subsidiaries as
of such date and the consolidated results of operations and cash flows for such
Fiscal Year; and, the consolidated financial statement of the Borrower and its
Consolidated Subsidiaries as of March 31, 2007 and for the fiscal quarter then
ended fairly present, in conformity with GAAP, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
the consolidated results  of operations and cash flows for such fiscal quarter,
subject to normal year-end audit adjustments.


(B)           SINCE DECEMBER 31, 2006, (I) EXCEPT AS MAY HAVE BEEN DISCLOSED IN
WRITING TO THE BANKS PRIOR TO THE CLOSING DATE, NOTHING HAS OCCURRED HAVING A
MATERIAL ADVERSE EFFECT, AND (II) EXCEPT AS SET FORTH ON SCHEDULE 4.4(B),
BORROWER HAS NOT INCURRED ANY MATERIAL INDEBTEDNESS OR GUARANTEED ANY
INDEBTEDNESS ON OR BEFORE THE CLOSING DATE.

SECTION 4.5.                Litigation. There is no action, suit or proceeding
pending against, or to the knowledge of the Borrower threatened against or
affecting, (i) the Borrower or any of its Consolidated Subsidiaries, (ii) the
Loan Documents or any of the transactions contemplated by the Loan Documents or
(iii) any of the assets of the Borrower or any of its Consolidated Subsidiaries,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could,
individually, or in the aggregate have a Material Adverse Effect or which in any
manner draws into question the validity of this Agreement or the other Loan
Documents.

SECTION 4.6.                Compliance with ERISA. (a) Except as set forth on
Schedule 4.6 attached hereto, Borrower is not a member of nor has entered into,
maintained, contributed to, or been required to contribute to, or may incur any
liability with respect to any Plan or Multiemployer Plan.  In the event that at
any time after the Closing Date, Borrower shall become a member of any other
material Plan or Multiemployer Plan, Borrower promptly shall notify the
Administrative Agent thereof (and from and after such notice, Schedule 4.6 shall
be deemed modified thereby).


(B)           NO ASSETS OF BORROWER CONSTITUTE “ASSETS” (WITHIN THE MEANING OF
ERISA OR SECTION 4975 OF THE CODE, INCLUDING, BUT NOT LIMITED TO, 29 C.F.R. §
2510.3-101 OR ANY SUCCESSOR REGULATION THERETO) OF AN “EMPLOYEE BENEFIT PLAN”
WITHIN THE MEANING OF SECTION 3(3) OF ERISA OR A “PLAN” WITHIN THE MEANING OF
SECTION 4975(E)(1) OF THE CODE.  IN ADDITION TO THE

28


--------------------------------------------------------------------------------



PROHIBITIONS SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND NOT
IN LIMITATION THEREOF, BORROWER COVENANTS AND AGREES THAT BORROWER SHALL NOT USE
ANY “ASSETS” (WITHIN THE MEANING OF ERISA OR SECTION 4975 OF THE CODE, INCLUDING
BUT NOT LIMITED TO 29 C.F.R. § 2510.3101) OF AN “EMPLOYEE BENEFIT PLAN” WITHIN
THE MEANING OF SECTION 3(3) OF ERISA OR A “PLAN” WITHIN THE MEANING OF SECTION
4975(E)(1) OF THE CODE TO REPAY OR SECURE THE NOTE, THE LOAN, OR THE
OBLIGATIONS.

SECTION 4.7.                Environmental. The Borrower conducts reviews of the
effect of Environmental Laws on the business, operations and properties of the
Borrower and its Consolidated Subsidiaries when necessary in the course of which
it identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses).  On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

SECTION 4.8.                Taxes. The Borrower and its Consolidated
Subsidiaries have filed all United States Federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower, or any Consolidated Subsidiary, except (i) such taxes, if any, as
are reserved against in accordance with GAAP, (ii) such taxes as are being
contested in good faith by appropriate proceedings or (iii) such tax returns or
such taxes, the failure to file when due or to make payment when due and payable
will not have, in the aggregate, a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and its Consolidated
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.

SECTION 4.9.                Full Disclosure. All information heretofore
furnished by the Borrower to the Administrative Agent and all the Banks for
purposes of or in connection with this Agreement or any transaction contemplated
hereby or thereby is true and accurate in all material respects on the date as
of which such information is stated or certified; provided that, with respect to
projected financial information, the Borrower represents and warrants only that
such information represents the Borrower’s expectations regarding future
performance, based upon historical information and reasonable assumptions, it
being understood, however, that actual results may differ from the projected
results described in the financial projections.  The Borrower has disclosed to
the Administrative Agent, in writing any and all facts which have or may have
(to the extent the Borrower can now reasonably foresee) a Material Adverse
Effect.

SECTION 4.10.              Solvency. On the Closing Date and after giving effect
to the transactions contemplated by the Loan Documents occurring on the Closing
Date, the Borrower will be Solvent.

29


--------------------------------------------------------------------------------


SECTION 4.11.              Use of Proceeds. All proceeds of the Loans will be
used by the Borrower only in accordance with the provisions hereof.  Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of regulations T, U, or X of the Federal
Reserve Board.

SECTION 4.12.              Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document or the consummation
of any of the transactions contemplated thereby other than those that have
already been duly made or obtained and remain in full force and effect or those
which, if not made or obtained, would not have a Material Adverse Effect;

SECTION 4.13.              Investment Company Act. Neither the Borrower nor any
Consolidated Subsidiary is (x) an “investment company” or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended, or (y) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money.

SECTION 4.14.              Principal Offices. As of the Closing Date, the
principal office, chief executive office and principal place of business of the
Borrower is 1114 Avenue of the Americas, New York, NY 10036.

SECTION 4.15.              REIT Status. Borrower is qualified and Borrower will
continue to qualify as a real estate investment trust under the Code.

SECTION 4.16.              Patents, Trademarks, etc. The Borrower has obtained
and holds in full force and effect all patents, trademarks, servicemarks, trade
names, copyrights and other such rights, free from burdensome restrictions,
which are necessary for the operation of its business as presently conducted,
the impairment of which is likely to have a Material Adverse Effect.

SECTION 4.17.              Judgments. As of the Closing Date, there are no
final, non-appealable judgments or decrees in an aggregate amount of Ten Million
Dollars ($10,000,000) or more entered by a court or courts of competent
jurisdiction against the Borrower or any Consolidated Subsidiary or, to the
extent such judgment would be recourse to Borrower or any of its Consolidated
Subsidiaries (other than judgments as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing
or which have been paid or stayed).

SECTION 4.18.              No Default. No Event of Default or, to the best of
the Borrower’s knowledge, Default exists under or with respect to any Loan
Document and the Borrower is not in default in any material respect beyond any
applicable grace period under or with respect to any other material agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound in any respect, the existence of which default is likely to
result in a Material Adverse Effect.

30


--------------------------------------------------------------------------------


SECTION 4.19.              Licenses, etc. The Borrower has obtained and does
hold in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.

SECTION 4.20.              Compliance With Law. To the Borrower’s knowledge, the
Borrower and each of its assets are in compliance in all material respects with
all laws, rules, regulations, orders, judgments, writs and decrees, the failure
to comply with which is likely to have a Material Adverse Effect.

SECTION 4.21.              No Burdensome Restrictions. Except as may have been
disclosed by the Borrower in writing to the Banks prior to the Closing Date, the
Borrower is not a party to any agreement or instrument or subject to any other
obligation or any charter or corporate or partnership restriction, as the case
may be, which, individually or in the aggregate, is likely to have a Material
Adverse Effect.

SECTION 4.22.              Brokers’ Fees. The Borrower has not dealt with any
broker or finder with respect to the transactions contemplated by this Agreement
or otherwise in connection with this Agreement, and the Borrower has not done
any act, had any negotiations or conversation, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment by the Borrower of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent and the Banks, and certain other Persons as previously
disclosed in writing to the Administrative Agent.

SECTION 4.23.              Labor Matters. Except as disclosed on Schedule 4.6,
there are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any member of the ERISA Group, and the Borrower
has not suffered any material strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

SECTION 4.24.              Insurance. The Borrower currently maintains 100%
replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-/VII in amounts no
less than customarily carried by owners of properties similar to, and in the
same locations as, Borrower’s Real Property Assets.

SECTION 4.25.              Organizational Documents. The documents delivered
pursuant to Section 3.1(e) constitute, as of the Closing Date, all of the
organizational documents (together with all amendments and modifications
thereof) of the Borrower. The Borrower represents that it has delivered to the
Administrative Agent true, correct and complete copies of each such document.

31


--------------------------------------------------------------------------------


SECTION 4.26.              Unencumbered Assets and Indebtedness. As of the date
hereof, Schedule 1.1 accurately sets forth (i) total Unencumbered Assets  (ii)
all Unsecured Debt, and (iii) all Secured Debt. All of the information set forth
on Schedule 1.1 is true and correct in all material respects.


ARTICLE V


AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligation remains unpaid:

SECTION 5.1.                Information. The Borrower will deliver to each of
the Banks or post to Intralinks provided such information is not otherwise
publicly available:


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FIVE (5) BUSINESS
DAYS AFTER THE SAME IS REQUIRED TO BE FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION (BUT IN NO EVENT LATER THAN 95 DAYS AFTER THE END OF EACH FISCAL YEAR
OF THE BORROWER) A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED STATEMENTS OF BORROWER’S OPERATIONS AND CONSOLIDATED STATEMENTS OF
BORROWER’S CASH FLOW FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR (IF AVAILABLE), ALL
REPORTED IN A MANNER ACCEPTABLE TO THE SECURITIES AND EXCHANGE COMMISSION ON
BORROWER’S FORM 10-K AND REPORTED ON BY PRICEWATERHOUSECOOPERS LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING;


(B)           (I) AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FIVE (5) BUSINESS
DAYS AFTER THE SAME IS REQUIRED TO BE FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION (BUT IN NO EVENT LATER THAN 50 DAYS AFTER THE END OF EACH OF THE
FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE BORROWER), A CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF
SUCH FISCAL QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF BORROWER’S
OPERATIONS AND CONSOLIDATED STATEMENTS OF BORROWER’S CASH FLOW FOR SUCH QUARTER
AND FOR THE PORTION OF THE BORROWER’S FISCAL YEAR ENDED AT THE END OF SUCH
FISCAL QUARTER, ALL REPORTED IN THE FORM PROVIDED TO THE SECURITIES AND EXCHANGE
COMMISSION ON BORROWER’S FORM 10-Q, TOGETHER WITH (II) SUCH OTHER INFORMATION
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY BANK;


(C)           SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET OF FINANCIAL
STATEMENTS REFERRED TO IN CLAUSES (A) AND (B) ABOVE, A CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER (I) SETTING FORTH IN REASONABLE DETAIL THE
CALCULATIONS REQUIRED TO ESTABLISH WHETHER THE BORROWER WAS IN COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 5.8 ON THE DATE OF SUCH FINANCIAL STATEMENTS; (II)
CERTIFYING (X) THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL
CONDITION AND THE RESULTS OF OPERATIONS OF THE BORROWER ON THE DATES AND FOR THE
PERIODS INDICATED, ON THE BASIS OF GAAP, WITH RESPECT TO THE BORROWER SUBJECT,
IN THE CASE OF INTERIM FINANCIAL STATEMENTS, TO NORMALLY RECURRING YEAR-END
ADJUSTMENTS, AND (Y) THAT SUCH OFFICER HAS REVIEWED THE TERMS OF THE LOAN
DOCUMENTS AND HAS MADE, OR CAUSED TO BE MADE UNDER HIS OR HER SUPERVISION, A
REVIEW IN REASONABLE DETAIL OF THE BUSINESS AND CONDITION OF THE BORROWER DURING
THE PERIOD BEGINNING ON THE DATE THROUGH WHICH THE LAST SUCH REVIEW WAS MADE
PURSUANT TO THIS SECTION 5.1(C) (OR, IN THE

32


--------------------------------------------------------------------------------



CASE OF THE FIRST CERTIFICATION PURSUANT TO THIS SECTION 5.1(C), THE CLOSING
DATE) AND ENDING ON A DATE NOT MORE THAN TEN (10) BUSINESS DAYS PRIOR TO, BUT
EXCLUDING, THE DATE OF SUCH DELIVERY AND THAT (1) ON THE BASIS OF SUCH FINANCIAL
STATEMENTS AND SUCH REVIEW OF THE LOAN DOCUMENTS, NO EVENT OF DEFAULT EXISTED
UNDER SECTION 6.1(B) WITH RESPECT TO SECTIONS 5.8 AND 5.9 AT OR AS OF THE DATE
OF SAID FINANCIAL STATEMENTS, OR WITH RESPECT TO SECTION 5.8(A), AT ANY TIME,
AND (2) ON THE BASIS OF SUCH REVIEW OF THE LOAN DOCUMENTS AND THE BUSINESS AND
CONDITION OF THE BORROWER, TO THE BEST KNOWLEDGE OF SUCH OFFICER, AS OF THE LAST
DAY OF THE PERIOD COVERED BY SUCH CERTIFICATE NO DEFAULT OR EVENT OF DEFAULT
UNDER ANY OTHER PROVISION OF SECTION 6.1 OCCURRED AND IS CONTINUING OR, IF ANY
SUCH DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SPECIFYING THE
NATURE AND EXTENT THEREOF AND, THE ACTION THE BORROWER PROPOSES TO TAKE IN
RESPECT THEREOF.  SUCH CERTIFICATE SHALL SET FORTH THE CALCULATIONS REQUIRED TO
ESTABLISH THE MATTERS DESCRIBED IN CLAUSES (1) AND (2) ABOVE;


(D)           (I) WITHIN FIVE (5) BUSINESS DAYS AFTER ANY OFFICER OF THE
BORROWER OBTAINS KNOWLEDGE OF ANY DEFAULT, IF SUCH DEFAULT IS THEN CONTINUING, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER, OR OTHER EXECUTIVE OFFICER OF THE
BORROWER, SETTING FORTH THE DETAILS THEREOF AND THE ACTION WHICH THE BORROWER IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO; AND (II) PROMPTLY AND IN ANY
EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE BORROWER OBTAINS KNOWLEDGE
THEREOF, NOTICE OF (X) ANY LITIGATION OR GOVERNMENTAL PROCEEDING PENDING OR
THREATENED AGAINST THE BORROWER OR ANY CONSOLIDATED SUBSIDIARY OR ITS DIRECTLY
OR INDIRECTLY OWNED REAL PROPERTY ASSETS AS TO WHICH THERE IS A REASONABLE
POSSIBILITY OF AN ADVERSE DETERMINATION AND WHICH, IF ADVERSELY DETERMINED, IS
LIKELY TO INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT,
AND (Y) ANY OTHER EVENT, ACT OR CONDITION WHICH IS LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT;


(E)           PROMPTLY UPON THE MAILING THEREOF TO THE SHAREHOLDERS OF BORROWER
GENERALLY, COPIES OF ALL PROXY STATEMENTS SO MAILED;


(F)            PROMPTLY AND IN ANY EVENT WITHIN THIRTY (30) DAYS, IF AND WHEN
ANY MEMBER OF THE ERISA GROUP (I) GIVES OR IS REQUIRED TO GIVE NOTICE TO THE
PBGC OF ANY “REPORTABLE EVENT” (AS DEFINED IN SECTION 4043 OF ERISA) WITH
RESPECT TO ANY PLAN WHICH MIGHT CONSTITUTE GROUNDS FOR A TERMINATION OF SUCH
PLAN UNDER TITLE IV OF ERISA, OR KNOWS THAT THE PLAN ADMINISTRATOR OF ANY PLAN
HAS GIVEN OR IS REQUIRED TO GIVE NOTICE OF ANY SUCH REPORTABLE EVENT, A COPY OF
THE NOTICE OF SUCH REPORTABLE EVENT GIVEN OR REQUIRED TO BE GIVEN TO THE PBGC;
(II) RECEIVES NOTICE OF COMPLETE OR PARTIAL WITHDRAWAL LIABILITY UNDER TITLE IV
OF ERISA OR NOTICE THAT ANY MULTIEMPLOYER PLAN IS IN REORGANIZATION, IS
INSOLVENT OR HAS BEEN TERMINATED, A COPY OF SUCH NOTICE; (III) RECEIVES NOTICE
FROM THE PBGC UNDER TITLE IV OF ERISA OF AN INTENT TO TERMINATE, IMPOSE
LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF ERISA) IN RESPECT OF,
OR APPOINT A TRUSTEE TO ADMINISTER ANY PLAN, A COPY OF SUCH NOTICE; (IV) APPLIES
FOR A WAIVER OF THE MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE CODE, A
COPY OF SUCH APPLICATION; (V) GIVES NOTICE OF INTENT TO TERMINATE ANY PLAN UNDER
SECTION 4041(C) OF ERISA, A COPY OF SUCH NOTICE AND OTHER INFORMATION FILED WITH
THE PBGC; (VI) GIVES NOTICE OF WITHDRAWAL FROM ANY PLAN PURSUANT TO SECTION 4063
OF ERISA, A COPY OF SUCH NOTICE; OR (VII) FAILS TO MAKE ANY PAYMENT OR
CONTRIBUTION TO ANY PLAN OR MULTIEMPLOYER PLAN OR MAKES ANY AMENDMENT TO ANY
PLAN WHICH HAS RESULTED OR COULD RESULT IN THE IMPOSITION OF A LIEN OR THE
POSTING OF A BOND OR OTHER SECURITY, AND, IN THE CASE OF ANY OCCURRENCE COVERED
BY ANY OF CLAUSES (I) THROUGH (VII) ABOVE, WHICH OCCURRENCE WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OR THE CHIEF ACCOUNTING OFFICER OF THE BORROWER SETTING FORTH
DETAILS AS TO SUCH OCCURRENCE

33


--------------------------------------------------------------------------------



 AND ACTION, IF ANY, WHICH THE BORROWER OR APPLICABLE MEMBER OF THE ERISA GROUP
IS REQUIRED OR PROPOSES TO TAKE;


(G)           PROMPTLY AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER THE BORROWER
OBTAINS ACTUAL KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS, A CERTIFICATE OF THE
BORROWER, EXECUTED BY AN OFFICER OF THE BORROWER, SPECIFYING THE NATURE OF SUCH
CONDITION, AND THE BORROWER’S OR, IF THE BORROWER HAS ACTUAL KNOWLEDGE THEREOF,
THE ENVIRONMENTAL AFFILIATE’S PROPOSED INITIAL RESPONSE THERETO: (I) THE RECEIPT
BY THE BORROWER, OR ANY OF THE ENVIRONMENTAL AFFILIATES OF ANY COMMUNICATION
(WRITTEN OR ORAL), WHETHER FROM A GOVERNMENTAL AUTHORITY, CITIZENS GROUP,
EMPLOYEE OR OTHERWISE, THAT ALLEGES THAT THE BORROWER, OR ANY OF THE
ENVIRONMENTAL AFFILIATES, IS NOT IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL
LAWS, AND SUCH NONCOMPLIANCE IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, (II)
THE EXISTENCE OF ANY ENVIRONMENTAL CLAIM PENDING AGAINST THE BORROWER OR ANY
ENVIRONMENTAL AFFILIATE AND SUCH ENVIRONMENTAL CLAIM IS LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT OR (III) ANY RELEASE, EMISSION, DISCHARGE OR DISPOSAL OF
ANY MATERIAL OF ENVIRONMENTAL CONCERN THAT IS LIKELY TO FORM THE BASIS OF ANY
ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR ANY ENVIRONMENTAL AFFILIATE WHICH IN
ANY SUCH EVENT IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;


(H)           PROMPTLY AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF ANY NOTICES OR CORRESPONDENCE FROM ANY COMPANY OR AGENT FOR ANY
COMPANY PROVIDING INSURANCE COVERAGE TO THE BORROWER RELATING TO ANY LOSS WHICH
IS LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT, COPIES OF SUCH NOTICES AND
CORRESPONDENCE;


(I)            SIMULTANEOUSLY WITH THE DELIVERY OF THE INFORMATION REQUIRED BY
SECTIONS 5.1(A) AND (B), A STATEMENT OF ALL SECURED DEBT (IN EACH CASE, ON A
SUBSIDIARY BY SUBSIDIARY BASIS), AS WELL AS THE TOTAL AMOUNT OF UNSECURED DEBT
AND VALUE OF THE UNENCUMBERED ASSETS;


(J)            PROMPTLY AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER AN EVENT OR
EVENTS OF DEFAULT WITH RESPECT TO NON-RECOURSE INDEBTEDNESS IN AN AGGREGATE
AMOUNT EQUAL TO OR GREATER THAN $100,000,000 OF THE BORROWER, ITS CONSOLIDATED
SUBSIDIARIES AND/OR BORROWER’S SHARE OF NON-RECOURSE INDEBTEDNESS OF INVESTMENT
AFFILIATES, BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A RECALCULATION
OF THE CONSOLIDATED TANGIBLE NET WORTH, REFLECTING THE EFFECTS OF SUCH EVENT OR
EVENTS OF DEFAULT, AS WELL AS ANY OTHER CHANGES IN THE BORROWER’S CONSOLIDATED
TANGIBLE NET WORTH; AND


(K)           FROM TIME TO TIME SUCH ADDITIONAL INFORMATION REGARDING THE
FINANCIAL CONDITION OR OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES AS THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY BANK, MAY REASONABLY REQUEST IN
WRITING, SO LONG AS DISCLOSURE OF SUCH INFORMATION COULD NOT RESULT IN A
VIOLATION OF, OR EXPOSE THE BORROWER OR ITS SUBSIDIARIES TO ANY MATERIAL
LIABILITY UNDER, ANY APPLICABLE LAW, STATUTE, ORDINANCE OR REGULATION OR ANY
AGREEMENTS WITH UNAFFILIATED THIRD PARTIES THAT ARE BINDING ON THE BORROWER OR
ANY OF ITS SUBSIDIARIES OR ON ANY PROPERTY OF ANY OF THEM.

SECTION 5.2.                Payment of Obligations. The Borrower and its
Consolidated Subsidiaries will pay and discharge, at or before maturity, all
their respective material obligations and liabilities including, without
limitation, any such material obligations pursuant to any agreement by which it
or any of its properties is bound, in each case where the

34


--------------------------------------------------------------------------------


failure to so pay or discharge such obligations or liabilities is likely to
result in a Material Adverse Effect, and will maintain in accordance with GAAP,
appropriate reserves for the accrual of any of the same.

SECTION 5.3.                Maintenance of Property; Insurance; Leases.


(A)           THE BORROWER WILL KEEP, AND WILL CAUSE EACH CONSOLIDATED
SUBSIDIARY TO KEEP, ALL PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS, INCLUDING
WITHOUT LIMITATION EACH OF ITS REAL PROPERTY ASSETS (FOR SO LONG THE SAME
CONSTITUTES A REAL PROPERTY ASSET), IN GOOD REPAIR, WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, IN EACH CASE WHERE THE FAILURE TO SO MAINTAIN
AND REPAIR WILL HAVE A MATERIAL ADVERSE EFFECT.


(B)           THE BORROWER SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, INSURANCE
DESCRIBED IN SECTION 4.24 HEREOF WITH INSURERS MEETING THE QUALIFICATIONS
DESCRIBED THEREIN, WHICH INSURANCE SHALL IN ANY EVENT NOT PROVIDE FOR LESS
COVERAGE THAN INSURANCE CUSTOMARILY CARRIED BY OWNERS OF PROPERTIES SIMILAR TO,
AND IN THE SAME LOCATIONS AS, BORROWER’S REAL PROPERTY ASSETS.  THE BORROWER
WILL DELIVER TO THE ADMINISTRATIVE AGENT (I) UPON THE REASONABLE REQUEST OF THE
ADMINISTRATIVE AGENT FROM TIME TO TIME CERTIFICATES OF INSURERS EVIDENCING THE
INSURANCE CARRIED, (II) WITHIN FIVE (5) DAYS OF RECEIPT OF NOTICE FROM ANY
INSURER A COPY OF ANY NOTICE OF CANCELLATION OR MATERIAL CHANGE IN COVERAGE
REQUIRED BY SECTION 4.24 FROM THAT EXISTING ON THE DATE OF THIS AGREEMENT AND
(III) FORTHWITH, NOTICE OF ANY CANCELLATION OR NONRENEWAL (WITHOUT REPLACEMENT)
OF COVERAGE BY THE BORROWER.

SECTION 5.4.                Maintenance of Existence. The Borrower will
preserve, renew and keep in full force and effect, its corporate existence and
its rights, privileges and franchises necessary for the normal conduct of its
business unless the failure to maintain such rights and franchises does not have
a Material Adverse Effect.

SECTION 5.5.                Compliance with Laws. The Borrower will, and will
cause its Consolidated Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose Administrative Agent or Banks to any material liability
therefor.

SECTION 5.6.                Inspection of Property, Books and Records. The
Borrower will keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in conformity with GAAP, modified as required by
this Agreement and applicable law; and will permit representatives of any Bank,
at such Bank’s expense, or from and after an Event of Default, at Borrower’s
expense, so long as disclosure of such information could not result in a
violation of, or expose the Borrower or any of its Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower or any of its
Subsidiaries, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers and

35


--------------------------------------------------------------------------------


independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired.

SECTION 5.7.                Existence. The Borrower shall do or cause to be
done, all things necessary to preserve and keep in full force and effect its and
its Consolidated Subsidiaries’ existence and its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.

SECTION 5.8.                Financial Covenants.


(A)           MINIMUM CONSOLIDATED TANGIBLE NET WORTH. THE CONSOLIDATED TANGIBLE
NET WORTH OF THE BORROWER DETERMINED IN CONFORMITY WITH GAAP WILL AT NO TIME BE
LESS THAN THE SUM OF TWO BILLION ONE HUNDRED AND SIXTY SEVEN MILLION THREE
HUNDRED AND TEN THOUSAND AND FOUR HUNDRED AND FIFTY DOLLARS ($2,167,310,450) AND
SIXTY FIVE PERCENT (65%) OF THE NET OFFERING PROCEEDS FROM CAPITAL STOCK OF THE
BORROWER (OTHER THAN PROCEEDS USED WITHIN THIRTY (30) DAYS AFTER THE ISSUANCE
GIVING RISE TO SUCH NET OFFERING PROCEEDS TO REDEEM, RETIRE OR REPURCHASE
OWNERSHIP OR EQUITY INTERESTS IN BORROWER, UP TO THE AMOUNT PAID BY BORROWER IN
CONNECTION WITH SUCH REDEMPTION, RETIREMENT OR REPURCHASE, WHERE, FOR THE
AVOIDANCE OF DOUBT, THE NET EFFECT IS THAT BORROWER SHALL NOT HAVE INCREASED ITS
CONSOLIDATED TANGIBLE NET WORTH AS A RESULT OF ANY SUCH PROCEEDS) RECEIVED BY
THE BORROWER SUBSEQUENT TO MARCH 31, 2007.


(B)           TOTAL INDEBTEDNESS TO NET WORTH. AS OF THE LAST DAY OF EACH FISCAL
QUARTER, THE RATIO OF TOTAL INDEBTEDNESS TO THE BORROWER’S NET WORTH SHALL BE
EQUAL TO OR LESS THAN 5.00:1.00.


(C)           EBITDA TO FIXED CHARGES RATIO. THE RATIO OF EBITDA TO FIXED
CHARGES, FOR THE THEN MOST RECENTLY COMPLETED FOUR (4) CONSECUTIVE FISCAL
QUARTERS, SHALL BE EQUAL TO OR GREATER THAN 1.50:1.00.


(D)           UNENCUMBERED POOL. THE RATIO OF THE VALUE OF THE UNENCUMBERED
ASSETS TO UNSECURED DEBT, AS OF THE LAST DAY OF EACH FISCAL QUARTER, SHALL BE
EQUAL TO OR GREATER THAN 1.20:1.00.


(E)           DIVIDENDS. FOR SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE OUTSTANDING, BORROWER WILL NOT PAY ANY DIVIDENDS TO HOLDERS OF COMMON
EQUITY IN THE BORROWER  IN EXCESS OF THE GREATER OF (X) 110% OF ADJUSTED
EARNINGS FOR THE THEN MOST RECENTLY COMPLETED FOUR (4) CONSECUTIVE FISCAL
QUARTERS, AND (Y) SUCH AMOUNTS AS ARE NECESSARY TO ENABLE THE BORROWER TO
MAINTAIN THE BORROWER’S STATUS AS A REAL ESTATE INVESTMENT TRUST. FOR SO LONG AS
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE OUTSTANDING, BORROWER WILL NOT,
AS DETERMINED ON AN AGGREGATE ANNUAL BASIS, PAY ANY DIVIDENDS IN EXCESS OF THOSE
AMOUNTS REQUIRED TO BE PAID IN ORDER FOR THE BORROWER TO MAINTAIN ITS STATUS AS
A REAL ESTATE INVESTMENT TRUST.

SECTION 5.9.                Restriction on Fundamental Changes. (a) Borrower
shall not enter into any merger or consolidation without obtaining the prior
written consent thereto in writing of the Required Banks, unless the Borrower is
the surviving entity, and the same will not result in the occurrence of an Event
of Default. Borrower shall not liquidate, wind-up

36


--------------------------------------------------------------------------------


or dissolve (or suffer any liquidation or dissolution), discontinue its business
or convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of its business or property,
whether now or hereafter acquired.


(B)           THE BORROWER SHALL NOT AMEND ITS ARTICLES OF INCORPORATION,
BYLAWS, OR OTHER ORGANIZATIONAL DOCUMENTS IN ANY MANNER THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT WITHOUT THE REQUIRED BANKS’ CONSENT.

SECTION 5.10.              Changes in Business. Borrower’s primary business will
not be substantially different from that conducted by Borrower on the Closing
Date and shall include ownership and management of Credit Tenant Lease Assets
and Loan Assets. The Borrower shall carry on its business operations through the
Borrower and its Consolidated Subsidiaries and its Investment Affiliates.

SECTION 5.11.              Borrower Status.  Borrower shall at all times (i)
remain a publicly traded company listed for trading on the New York Stock
Exchange (or another nationally recognized stock exchange), and (ii) maintain
its status as a self-directed and self-administered REIT under the Code.

SECTION 5.12.              Other Indebtedness. (a)      Borrower shall not incur
or maintain or permit any Secured Debt which is Recourse Debt in excess of an
amount equal to 20% of Consolidated Tangible Net Worth. Any Indebtedness
maintained or incurred by any Subsidiary of Borrower that is Recourse Debt of
such Subsidiary shall be deemed to be Secured Debt for purposes of this Section
5.12 and Section 5.8; provided that Indebtedness of any Guarantor that is not
secured shall not be so deemed to be Secured Debt.

(b)           The Borrower shall not permit any Guarantor to incur any
Indebtedness other than Indebtedness evidenced by the Guarantee Agreement or
Indebtedness owed to the Borrower.

SECTION 5.13.              Forward Equity Contracts. Borrower shall not enter
into any forward equity contracts.


ARTICLE VI


DEFAULTS

SECTION 6.1.                Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:


(A)           THE BORROWER SHALL FAIL TO (I) PAY WHEN DUE ANY PRINCIPAL OF ANY
LOAN, OR (II) THE BORROWER SHALL FAIL TO PAY WHEN DUE INTEREST ON ANY LOAN OR
ANY FEES OR ANY OTHER AMOUNT PAYABLE TO ADMINISTRATIVE AGENT OR THE BANKS
HEREUNDER AND THE SAME SHALL CONTINUE FOR A PERIOD OF FIVE (5) DAYS AFTER THE
SAME BECOMES DUE;


(B)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT
CONTAINED IN SECTION 5.8, SECTION 5.9, SECTION 5.10, SECTION 5.11 OR SECTION
5.12;

37


--------------------------------------------------------------------------------



(C)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE COVERED BY CLAUSE (A),
(B), (E), (F), (G), (H), (I), (L) OR (M) OF THIS SECTION 6.1) FOR 30 DAYS AFTER
WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE
AGENT; OR IF SUCH DEFAULT IS OF SUCH A NATURE THAT IT CANNOT WITH REASONABLE
EFFORT BE COMPLETELY REMEDIED WITHIN SAID PERIOD OF THIRTY (30) DAYS SUCH
ADDITIONAL PERIOD OF TIME AS MAY BE REASONABLY NECESSARY TO CURE SAME, PROVIDED
BORROWER COMMENCES SUCH CURE WITHIN SAID THIRTY (30) DAY PERIOD AND DILIGENTLY
PROSECUTES SAME, UNTIL COMPLETION, BUT IN NO EVENT SHALL SUCH EXTENDED PERIOD
EXCEED NINETY (90) DAYS;


(D)           ANY REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT MADE BY
THE BORROWER IN THIS AGREEMENT OR IN ANY CERTIFICATE, FINANCIAL STATEMENT OR
OTHER DOCUMENT DELIVERED PURSUANT TO THIS AGREEMENT SHALL PROVE TO HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE (OR DEEMED MADE) AND, WITH RESPECT
TO SUCH REPRESENTATIONS, WARRANTIES, CERTIFICATIONS OR STATEMENTS NOT KNOWN BY
THE BORROWER AT THE TIME MADE OR DEEMED MADE TO BE INCORRECT, THE DEFECT CAUSING
SUCH REPRESENTATION OR WARRANTY TO BE INCORRECT IN A MATERIAL RESPECT WHEN MADE
(OR DEEMED MADE) IS NOT REMOVED, CORRECTED OR CURED WITHIN THIRTY (30) DAYS
AFTER THE EARLIER OF WRITTEN NOTICE THEREOF FROM ADMINISTRATIVE AGENT TO
BORROWER AND THE BORROWER OTHERWISE OBTAINS KNOWLEDGE THEREOF;


(E)           THE BORROWER OR ANY SUBSIDIARY SHALL DEFAULT IN THE PAYMENT WHEN
DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR
OTHERWISE) OF ANY AMOUNT OWING IN RESPECT OF ANY RECOURSE DEBT (OTHER THAN THE
OBLIGATIONS) FOR WHICH THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNTS EXCEED
SEVENTY-FIVE MILLION DOLLARS ($75,000,000) AND SUCH DEFAULT SHALL CONTINUE
BEYOND THE GIVING OF ANY REQUIRED NOTICE AND THE EXPIRATION OF ANY APPLICABLE
GRACE PERIOD AND SUCH DEFAULT HAS NOT BEEN WAIVED, IN WRITING, BY THE HOLDER OF
ANY SUCH DEBT; OR THE BORROWER OR ANY SUBSIDIARY SHALL DEFAULT IN THE
PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION OR CONDITION WITH RESPECT TO ANY
SUCH RECOURSE DEBT OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST BEYOND THE
GIVING OF ANY REQUIRED NOTICE AND THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD,
IF THE EFFECT OF SUCH DEFAULT, EVENT OR CONDITION IS TO ACCELERATE THE MATURITY
OF ANY SUCH INDEBTEDNESS OR TO PERMIT (WITHOUT ANY FURTHER REQUIREMENT OF NOTICE
OR LAPSE OF TIME) THE HOLDER OR HOLDERS THEREOF, OR ANY TRUSTEE OR AGENT FOR
SUCH HOLDERS, TO ACCELERATE THE MATURITY OF ANY SUCH INDEBTEDNESS;


(F)            THE BORROWER OR ANY CONSOLIDATED SUBSIDIARY OF BORROWER OR ANY
INVESTMENT AFFILIATE OF BORROWER TO WHICH, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, $100,000,000 OR MORE OF BORROWER’S CONSOLIDATED TANGIBLE NET WORTH IS
ATTRIBUTABLE, SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS
UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT
OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATE, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR SHALL CONSENT
TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH
OFFICIAL IN AN INVOLUNTARY CASE OR OTHER PROCEEDING COMMENCED AGAINST IT, OR
SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR SHALL TAKE ANY ACTION TO
AUTHORIZE ANY OF THE FOREGOING;


(G)           AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED AGAINST
THE BORROWER OR ANY CONSOLIDATED SUBSIDIARY OF BORROWER OR ANY INVESTMENT
AFFILIATE OF BORROWER

38


--------------------------------------------------------------------------------



TO WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, $100,000,000 OR MORE OF
BORROWER’S CONSOLIDATED TANGIBLE NET WORTH IS ATTRIBUTABLE, SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS UNDER ANY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR
SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH
INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A
PERIOD OF 90 DAYS; OR AN ORDER FOR RELIEF SHALL BE ENTERED AGAINST THE BORROWER
UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN EFFECT;


(H)           ONE OR MORE FINAL, NON-APPEALABLE JUDGMENTS OR DECREES IN AN
AGGREGATE AMOUNT OF SEVENTY-FIVE MILLION DOLLARS ($75,000,000) OR MORE SHALL BE
ENTERED BY A COURT OR COURTS OF COMPETENT JURISDICTION AGAINST BORROWER OR ANY
CONSOLIDATED SUBSIDIARY (OTHER THAN ANY JUDGMENT AS TO WHICH, AND ONLY TO THE
EXTENT, A REPUTABLE INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE OF SUCH CLAIM IN
WRITING), AND (I) ANY SUCH JUDGMENTS OR DECREES SHALL NOT BE STAYED, DISCHARGED,
PAID, BONDED OR VACATED WITHIN NINETY (90) DAYS OR (II) ENFORCEMENT PROCEEDINGS
SHALL BE COMMENCED BY ANY CREDITOR ON ANY SUCH JUDGMENTS OR DECREES;


(I)            THERE SHALL BE A REPLACEMENT OF A MAJORITY OF THE BOARD OF
DIRECTORS OF THE BORROWER OVER A TWO-YEAR PERIOD FROM THE DIRECTORS WHO
CONSTITUTED THE BOARD OF DIRECTORS OF THE BORROWER AT THE BEGINNING OF SUCH
PERIOD, AND SUCH REPLACEMENT SHALL NOT HAVE BEEN APPROVED BY A VOTE OF AT LEAST
A MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER THEN STILL IN OFFICE WHO
WERE EITHER MEMBERS OF SUCH BOARD OF DIRECTORS AT THE BEGINNING OF SUCH PERIOD
OR WHOSE ELECTION AS A MEMBER OF SUCH BOARD OF DIRECTORS WAS PREVIOUSLY SO
APPROVED;


(J)            ANY PERSON OR “GROUP” (AS SUCH TERM IS DEFINED IN APPLICABLE
FEDERAL SECURITIES LAWS AND REGULATIONS) SHALL BECOME THE OWNER, DIRECTLY OR
INDIRECTLY, BENEFICIALLY OR OF RECORD, OF SHARES REPRESENTING MORE THAN FORTY 
PERCENT (40%) OF THE AGGREGATE ORDINARY VOTING POWER REPRESENTED BY THE ISSUED
AND OUTSTANDING COMMON SHARES OF THE BORROWER;


(K)           IF ANY TERMINATION EVENT WITH RESPECT TO A PLAN OR MULTIEMPLOYER
PLAN SHALL OCCUR AS A RESULT OF WHICH TERMINATION EVENT OR EVENTS ANY MEMBER OF
THE ERISA GROUP HAS INCURRED OR MAY INCUR ANY LIABILITY TO THE PBGC OR ANY OTHER
PERSON AND THE SUM (DETERMINED AS OF THE DATE OF OCCURRENCE OF SUCH TERMINATION
EVENT) OF THE INSUFFICIENCY OF SUCH PLAN OR MULTIEMPLOYER PLAN AND THE
INSUFFICIENCY OF ANY AND ALL OTHER PLANS AND MULTIEMPLOYER PLANS WITH RESPECT TO
WHICH SUCH A TERMINATION EVENT SHALL OCCUR AND BE CONTINUING (OR, IN THE CASE OF
A MULTIPLE EMPLOYER PLAN WITH RESPECT TO WHICH A TERMINATION EVENT DESCRIBED IN
CLAUSE (II) OF THE DEFINITION OF TERMINATION EVENT SHALL OCCUR AND BE CONTINUING
AND IN THE CASE OF A LIABILITY WITH RESPECT TO A TERMINATION EVENT WHICH IS OR
COULD BE A LIABILITY OF THE BORROWER RATHER THAN A LIABILITY OF THE PLAN, THE
LIABILITY OF THE BORROWER) IS EQUAL TO OR GREATER THAN $10,000,000 AND WHICH THE
REQUIRED BANKS REASONABLY DETERMINE WILL HAVE A MATERIAL ADVERSE EFFECT;


(L)            IF, ANY MEMBER OF THE ERISA GROUP SHALL COMMIT A FAILURE
DESCRIBED IN SECTION 302(F)(1) OF ERISA OR SECTION 412(N)(1) OF THE CODE AND THE
AMOUNT OF THE LIEN DETERMINED UNDER SECTION 302(F)(3) OF ERISA OR SECTION
412(N)(3) OF THE CODE THAT COULD REASONABLY BE EXPECTED TO BE IMPOSED ON ANY
MEMBER OF THE ERISA GROUP OR THEIR ASSETS IN RESPECT OF SUCH FAILURE SHALL BE
EQUAL TO OR GREATER THAN $10,000,000 AND WHICH THE REQUIRED BANKS REASONABLY
DETERMINE WILL HAVE A MATERIAL ADVERSE EFFECT;

39


--------------------------------------------------------------------------------



(M)          AT ANY TIME, FOR ANY REASON THE BORROWER REPUDIATES IN WRITING ITS
PAYMENT OBLIGATIONS UNDER ANY LOAN DOCUMENT; OR


(N)           ANY ASSETS OF BORROWER SHALL CONSTITUTE “ASSETS” (WITHIN THE
MEANING OF ERISA OR SECTION 4975 OF THE CODE, INCLUDING BUT NOT LIMITED TO 29
C.F.R. § 2510.3-101 OR ANY SUCCESSOR REGULATION THERETO) OF AN “EMPLOYEE BENEFIT
PLAN” WITHIN THE MEANING OF SECTION 3(3) OF ERISA OR A “PLAN” WITHIN THE MEANING
OF SECTION 4975(E)(1) OF THE CODE.

SECTION 6.2.                Rights and Remedies. (a) Upon the occurrence of any
Event of Default described in Sections 6.1(f) or (g), the Commitments shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself; and upon the occurrence and
during the continuance of any other Event of Default, the Administrative Agent,
following consultation with the Banks, may (and upon the demand of the Required
Banks shall), by written notice to the Borrower, in addition to the exercise of
all of the rights and remedies permitted the Administrative Agent and the Banks
at law or equity or under any of the other Loan Documents, declare that the
Commitments are terminated and declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and (except as otherwise provided in the Loan Documents) without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE AGENT AND THE BANKS
EACH AGREE THAT ANY EXERCISE OR ENFORCEMENT OF THE RIGHTS AND REMEDIES GRANTED
TO THE ADMINISTRATIVE AGENT OR THE BANKS UNDER THIS AGREEMENT OR AT LAW OR IN
EQUITY WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS SHALL BE
COMMENCED AND MAINTAINED SOLELY BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE
ADMINISTRATIVE AGENT AND/OR THE BANKS. THE ADMINISTRATIVE AGENT SHALL ACT AT THE
DIRECTION OF THE REQUIRED BANKS IN CONNECTION WITH THE EXERCISE OF ANY AND ALL
REMEDIES AT LAW, IN EQUITY OR UNDER ANY OF THE LOAN DOCUMENTS OR, IF THE
REQUIRED BANKS ARE UNABLE TO REACH AGREEMENT, THEN, FROM AND AFTER AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT MAY PURSUE SUCH RIGHTS AND REMEDIES AS IT MAY
DETERMINE.

SECTION 6.3.                Notice of Default. The Administrative Agent shall
give notice to the Borrower under Section 6.1(c) and 6.1(d) promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default (other than
nonpayment of principal of or interest on the Loans) unless Administrative Agent
has received notice in writing from a Bank or Borrower referring to this
Agreement or the other Loan Documents, describing such event or condition. 
Should

40


--------------------------------------------------------------------------------


Administrative Agent receive notice of the occurrence of a Default or Event of
Default expressly stating that such notice is a notice of a Default or Event of
Default, or should Administrative Agent send Borrower a notice of Default or
Event of Default, Administrative Agent shall promptly give notice thereof to
each Bank.

SECTION 6.4.                Distribution of Proceeds after Default.
Notwithstanding anything contained herein to the contrary, from and after an
Event of Default, to the extent proceeds are received by Administrative Agent,
such proceeds will be distributed to the Banks pro rata in accordance with the
unpaid principal amount of the Loans reimbursement obligations (giving effect to
any participations granted therein pursuant to Section 9.6).


ARTICLE VII


THE AGENTS; CERTAIN MATTERS RELATING TO THE LENDERS

SECTION 7.1.                Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Except as set forth in Section 7.8 hereof, the provisions of this Article VII
are solely for the benefit of Administrative Agent and the Banks, and Borrower
shall not have any rights to rely on or enforce any of the provisions hereof. 
In performing its functions and duties under this Agreement, Administrative
Agent shall act solely as an agent of the Banks and will not assume and shall
not be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Borrower.

SECTION 7.2.                Agency and Affiliates. JPMorgan Chase Bank, N.A. and
Citigroup Global Markets Inc. each has the same rights and powers under this
Agreement as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent or Syndication Agent, as
applicable, and JPMorgan Chase Bank, N.A. and Citigroup Global Markets Inc. and
each of their affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Subsidiary or affiliate
of the Borrower as if they were not the Administrative Agent or Syndication
Agent, as applicable, hereunder, and the term “Bank” and “Banks” shall include
each of JPMorgan Chase Bank, N.A. and Citigroup Global Markets Inc., each in its
individual capacity.

SECTION 7.3.                Action by Agents. The obligations of each of the
Agents hereunder are only those expressly set forth herein.  Without limiting
the generality of the foregoing, each of the Agents shall not be required to
take any action with respect to any Default or Event of Default, except as
expressly provided in Article VI.  The duties of each Agent shall be
administrative in nature.  Subject to the provisions of Sections 7.1, 7.5 and
7.6, each Agent shall administer the Loans in the same manner as each
administers its own loans.

SECTION 7.4.                Consultation with Experts. As between Administrative
Agent on the one hand and the Banks on the other hand, the Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent public accountants and

41


--------------------------------------------------------------------------------


other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

SECTION 7.5.                Liability of Agents. As between each Agent on the
one hand and the Banks on the other hand, none of the Agents nor any of their
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Required Banks or (ii) in the
absence of its own gross negligence or willful misconduct. As between each Agent
on the one hand and the Banks on the other hand, none of the Agents nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement or any
Borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower; (iii) the satisfaction of any condition specified
in Article III, except receipt of items required to be delivered to such Agent,
or (iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between each Agent on the one hand and the Banks on the other hand,
none of the Agents shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.

SECTION 7.6.                Indemnification. Each Bank shall, ratably in
accordance with its Commitment, indemnify the Agents and the named “Managing
Agents” and their affiliates and their respective directors, officers, agents
and employees (to the extent not reimbursed by the Borrower) against any cost,
expense (including, without limitation, counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitee’s
gross negligence or willful misconduct) that such indemnitee may suffer or incur
in connection with its duties as Agent or “Managing Agent” under this Agreement,
the other Loan Documents or any action taken or omitted by such indemnitee
hereunder.  In the event that any Agent shall, subsequent to its receipt of
indemnification payment(s) from Banks in accordance with this section, recoup
any amount from the Borrower, or any other party liable therefor in connection
with such indemnification, such Agent shall reimburse the Banks which previously
made the payment(s) pro rata, based upon the actual amounts which were
theretofore paid by each Bank.  Each Agent shall reimburse such Banks so
entitled to reimbursement within two (2) Business Days of its receipt of such
funds from the Borrower or such other party liable therefor.

SECTION 7.7.                Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Bank, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, Syndication Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

SECTION 7.8.                Successor Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks, the Borrower and each other,
and the

42


--------------------------------------------------------------------------------


Administrative Agent shall resign in the event its Commitment (without giving
effect to any Participants) is reduced to less than Ten Million Dollars
($10,000,000) unless as a  result of a cancellation or reduction in the
aggregate Commitments. Upon any such resignation, the Required Banks shall have
the right to appoint a successor Administrative Agent, which successor
Administrative Agent shall, provided no Event of Default has occurred and is
then continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed. If no successor Administrative Agent shall
have been so appointed by the Required Banks and approved by the Borrower, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be the Administrative Agent, who shall act
until the Required Banks shall appoint an Administrative Agent.  Any appointment
of a successor Administrative Agent by Required Banks or the retiring
Administrative Agent pursuant to the preceding sentence shall, provided no Event
of Default has occurred and is then continuing, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed.  Upon
the acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent.  For gross negligence or willful
misconduct, as determined by all the Banks (excluding for such determination
Administrative Agent in its capacity as a Bank), Administrative Agent may be
removed at any time by giving at least thirty (30) Business Days’ prior written
notice to Administrative Agent and Borrower.  Such resignation or removal shall
take effect upon the acceptance of appointment by a successor Administrative
Agent, in accordance with the provisions of this Section 7.8.

SECTION 7.9.                Consents and Approvals. All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, and (iv) shall include Administrative Agent’s recommended course of
action or determination in respect thereof ).  Each Bank shall reply promptly,
but in any event within ten (10) Business Days after receipt of the request
therefor from Administrative Agent (the “Bank Reply Period”). With respect to
decisions requiring the approval of the Required Banks, or all the Banks,
Administrative Agent shall submit its recommendation or determination for
approval of or consent to such recommendation or determination to all Banks and
upon receiving the required approval or consent shall follow the course of
action or determination of the Required Banks or all the Banks, as the case may
be.

43


--------------------------------------------------------------------------------



ARTICLE VIII


CHANGE IN CIRCUMSTANCES

SECTION 8.1.                Basis for Determining Interest Rate Inadequate or
Unfair. If on or prior to the first day of any Interest Period for any
Euro-Currency Borrowing the Administrative Agent determines in good faith that
deposits in Dollars are not being offered in the relevant market for such
Interest Period, the Administrative Agent shall forthwith give notice thereof to
the Borrower and the Banks, whereupon until the Administrative Agent notifies
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligations of the Banks to make Euro-Currency Loans in Dollars shall
be suspended.  In such event unless the Borrower notifies the Administrative
Agent on or before the second (2nd) Euro-Currency Business Day before, but
excluding, the date of any Euro-Currency Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing.

SECTION 8.2.                Illegality. If, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation, or any change
in any applicable law, rule or regulation, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Euro-Currency Lending Office) with any request or
directive (whether or not having the force of law) made after the Closing Date
of any such authority, central bank or comparable agency shall make it unlawful
for any Bank (or its Euro-Currency Lending Office) to make, maintain or fund its
Euro-Currency Loans, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank in the case of such event to make
Euro-Currency Loans shall be suspended. With respect to Euro-Currency Loans,
before giving any notice to the Administrative Agent pursuant to this Section,
such Bank shall designate a different Euro-Currency Lending Office if such
designation will avoid the need for giving such notice and will not, in the
reasonable judgment of such Bank, be otherwise commercially disadvantageous to
such Bank.

If at any time, it shall be unlawful for any Bank to make, maintain or fund any
of its Euro-Currency Loans, the Borrower shall have the right, upon five (5)
Business Days’ notice to the Administrative Agent, to either (x) cause a bank,
reasonably acceptable to the Administrative Agent, to offer to purchase the
Commitments of such Bank for an amount equal to such Bank’s outstanding Loans,
together with accrued and unpaid interest and fees thereon and all other amounts
due to such Bank are concurrently therewith paid in full to such Bank, and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Commitments of such Bank for such amount, which offer
such Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest due thereon and any and all
fees and other amounts due hereunder, upon which event, such Bank’s Commitments
shall be deemed to be canceled.

44


--------------------------------------------------------------------------------


SECTION 8.3.                Increased Cost and Reduced Return.


(A)           IF, ON OR AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE
LAW, RULE OR REGULATION, OR ANY CHANGE IN ANY APPLICABLE LAW, RULE OR
REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY BANK (OR ITS
APPLICABLE LENDING OFFICE) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) MADE AFTER THE CLOSING DATE OF ANY SUCH AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY, SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE
(INCLUDING, WITHOUT LIMITATION, ANY SUCH REQUIREMENT IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM (BUT EXCLUDING WITH RESPECT TO ANY
EURO-CURRENCY LOAN ANY SUCH REQUIREMENT REFLECTED IN AN APPLICABLE EURO-CURRENCY
RESERVE PERCENTAGE)), SPECIAL DEPOSIT, INSURANCE ASSESSMENT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY BANK (OR ITS APPLICABLE LENDING OFFICE) OR SHALL IMPOSE ON ANY
BANK (OR ITS APPLICABLE LENDING OFFICE) OR ON THE INTERBANK MARKET ANY OTHER
CONDITION MATERIALLY MORE BURDENSOME IN NATURE, EXTENT OR CONSEQUENCE THAN THOSE
IN EXISTENCE AS OF THE LOAN EFFECTIVE DATE AFFECTING SUCH BANK’S EURO-CURRENCY
LOANS OR ITS OBLIGATION TO MAKE EURO-CURRENCY LOANS, AND THE RESULT OF ANY OF
THE FOREGOING IS TO INCREASE THE COST TO SUCH BANK (OR ITS APPLICABLE LENDING
OFFICE) OF MAKING OR MAINTAINING ANY EURO-CURRENCY LOAN, OR TO REDUCE THE AMOUNT
OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH BANK (OR ITS APPLICABLE LENDING
OFFICE) UNDER THIS AGREEMENT OR UNDER ITS NOTE WITH RESPECT TO SUCH
EURO-CURRENCY LOANS, BY AN AMOUNT REASONABLE DETERMINED BY SUCH BANK TO BE
MATERIAL, THEN, WITHIN 15 DAYS AFTER DEMAND BY SUCH BANK (WITH A COPY TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH BANK SUCH ADDITIONAL
AMOUNT OR AMOUNTS (BASED UPON A REASONABLE ALLOCATION THEREOF BY SUCH BANK TO
THE EURO-CURRENCY LOANS MADE BY SUCH BANK HEREUNDER) AS WILL COMPENSATE SUCH
BANK FOR SUCH INCREASED COST OR REDUCTION TO THE EXTENT SUCH BANK GENERALLY
IMPOSES SUCH ADDITIONAL AMOUNTS ON OTHER BORROWERS OF SUCH BANK IN SIMILAR
CIRCUMSTANCES.


(B)           IF ANY BANK SHALL HAVE REASONABLY DETERMINED THAT, AFTER THE DATE
HEREOF, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE IN ANY SUCH LAW, RULE OR REGULATION, OR ANY CHANGE IN
THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) MADE AFTER THE CLOSING DATE OF ANY SUCH
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON CAPITAL OF SUCH BANK (OR ITS PARENT) AS A
CONSEQUENCE OF SUCH BANK’S OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH
SUCH BANK (OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE,
REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS POLICIES WITH RESPECT TO
CAPITAL ADEQUACY) BY AN AMOUNT REASONABLY DEEMED BY SUCH BANK TO BE MATERIAL,
THEN FROM TIME TO TIME, WITHIN 15 DAYS AFTER DEMAND BY SUCH BANK (WITH A COPY TO
THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH BANK SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH BANK (OR ITS PARENT) FOR SUCH
REDUCTION TO THE EXTENT SUCH BANK GENERALLY IMPOSES SUCH ADDITIONAL AMOUNTS ON
OTHER BORROWERS OF SUCH BANK IN SIMILAR CIRCUMSTANCES.


(C)           EACH BANK WILL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE
AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE DATE HEREOF,
WHICH WILL ENTITLE SUCH BANK TO COMPENSATION PURSUANT TO THIS SECTION AND WILL
DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE IF SUCH DESIGNATION WILL AVOID
THE NEED FOR, OR REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT, IN THE
REASONABLE JUDGMENT OF SUCH BANK, BE OTHERWISE

45


--------------------------------------------------------------------------------



DISADVANTAGEOUS TO SUCH BANK. NOTWITHSTANDING THE FOREGOING, IF SUCH BANK SHALL
FAIL TO NOTIFY BORROWER OF ANY SUCH EVENT WITHIN NINETY (90) DAYS FOLLOWING THE
END OF THE MONTH DURING WHICH SUCH EVENT OCCURRED, THEN BORROWER’S LIABILITY FOR
ANY AMOUNTS DESCRIBED IN THIS SECTION INCURRED BY SUCH BANK AS A RESULT OF SUCH
EVENT SHALL BE LIMITED TO THOSE ATTRIBUTABLE TO THE PERIOD OCCURRING SUBSEQUENT
TO THE NINETIETH (90TH) DAY PRIOR TO, BUT EXCLUDING, THE DATE UPON WHICH SUCH
BANK ACTUALLY NOTIFIED BORROWER OF THE OCCURRENCE OF SUCH EVENT. A CERTIFICATE
OF ANY BANK CLAIMING COMPENSATION UNDER THIS SECTION AND SETTING FORTH A
REASONABLY DETAILED CALCULATION OF THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID
TO IT HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE OF DEMONSTRABLE ERROR.  IN
DETERMINING SUCH AMOUNT, SUCH BANK MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS.


(D)           IF AT ANY TIME, ANY BANK HAS DEMANDED COMPENSATION PURSUANT TO
THIS SECTION 8.3, THE BORROWER SHALL HAVE THE RIGHT, UPON FIVE (5) BUSINESS
DAY’S NOTICE TO THE ADMINISTRATIVE AGENT TO EITHER (X) CAUSE A QUALIFIED
INSTITUTION, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, TO OFFER TO
PURCHASE THE COMMITMENTS OF SUCH BANK FOR AN AMOUNT EQUAL TO SUCH BANK’S
OUTSTANDING LOANS PLUS ACCRUED INTEREST, FEES AND OTHER AMOUNTS DUE TO SUCH
BANK, AND TO BECOME A BANK HEREUNDER, OR TO OBTAIN THE AGREEMENT OF ONE OR MORE
EXISTING BANKS TO OFFER TO PURCHASE THE COMMITMENTS OF SUCH BANK FOR SUCH
AMOUNT, WHICH OFFER SUCH BANK IS HEREBY REQUIRED TO ACCEPT, OR (Y) TO REPAY IN
FULL ALL LOANS THEN OUTSTANDING OF SUCH BANK, TOGETHER WITH INTEREST AND ALL
OTHER AMOUNTS DUE THEREON, UPON WHICH EVENT, SUCH BANK’S COMMITMENT SHALL BE
DEEMED TO BE CANCELED.

SECTION 8.4.                Taxes.


(A)           ANY AND ALL PAYMENTS BY THE BORROWER TO OR FOR THE ACCOUNT OF ANY
BANK OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR
FUTURE TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND
ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH BANK AND
THE ADMINISTRATIVE AGENT, TAXES IMPOSED ON ITS INCOME, AND FRANCHISE TAXES
IMPOSED ON IT, BY THE JURISDICTION UNDER THE LAWS OF WHICH SUCH BANK OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) IS ORGANIZED OR ANY POLITICAL
SUBDIVISION THEREOF AND, IN THE CASE OF EACH BANK, TAXES IMPOSED ON ITS INCOME,
AND FRANCHISE OR SIMILAR TAXES IMPOSED ON IT, BY THE JURISDICTION OF SUCH BANK’S
APPLICABLE LENDING OFFICE OR ANY POLITICAL SUBDIVISION THEREOF OR BY ANY OTHER
JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) AS A RESULT OF A PRESENT OR
FORMER CONNECTION BETWEEN SUCH BANK OR ADMINISTRATIVE AGENT AND SUCH OTHER
JURISDICTION OR BY THE UNITED STATES, EXCEPT TO THE EXTENT THAT SUCH CONNECTION
WOULD NOT HAVE ARISEN BUT FOR ENTERING INTO THE TRANSACTIONS CONTEMPLATED HEREBY
(ALL SUCH NON-EXCLUDED TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES,
WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER REFERRED TO AS “NON-EXCLUDED
TAXES”). IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY NON-EXCLUDED
TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER OR UNDER ANY NOTE, (I) THE
SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING, WITHOUT LIMITATION, DEDUCTIONS APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS SECTION 8.4) SUCH BANK OR THE ADMINISTRATIVE AGENT (AS
THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS,
(III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION
AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (IV) THE
BORROWER SHALL FURNISH TO THE

46


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 9.1, THE ORIGINAL OR
A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.


(B)           IN ADDITION, THE BORROWER AGREES TO PAY ANY PRESENT OR FUTURE
STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES, OR CHARGES OR
SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER ANY OR FROM
THE EXECUTION OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR
ANY NOTE (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


(C)           IN THE EVENT THAT NON-EXCLUDED TAXES NOT IMPOSED ON THE CLOSING
DATE ARE IMPOSED, OR NON-EXCLUDED TAXES IMPOSED ON THE CLOSING DATE INCREASE,
THE APPLICABLE BANK SHALL NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER OF
SUCH EVENT IN WRITING WITHIN A REASONABLE PERIOD FOLLOWING RECEIPT OF KNOWLEDGE
THEREOF. NOTWITHSTANDING THE FOREGOING, IF SUCH BANK SHALL FAIL TO NOTIFY
BORROWER OF ANY SUCH EVENT WITHIN NINETY (90) DAYS FOLLOWING THE END OF THE
MONTH DURING WHICH SUCH EVENT OCCURRED, THEN BORROWER’S LIABILITY FOR SUCH
ADDITIONAL NON-EXCLUDED TAXES INCURRED BY SUCH BANK AS A RESULT OF SUCH EVENT
(INCLUDING PAYMENT OF A MAKE WHOLE AMOUNT UNDER SECTION 8.4(A)(I)) SHALL BE
LIMITED TO THOSE ATTRIBUTABLE TO THE PERIOD OCCURRING SUBSEQUENT TO THE
NINETIETH (90TH) DAY PRIOR TO, BUT EXCLUDING, THE DATE UPON WHICH SUCH BANK
ACTUALLY NOTIFIED BORROWER OF THE OCCURRENCE OF SUCH EVENT.


(D)           THE BORROWER AGREES TO INDEMNIFY EACH BANK AND THE ADMINISTRATIVE
AGENT FOR THE FULL AMOUNT OF NON-EXCLUDED TAXES OR OTHER TAXES (INCLUDING,
WITHOUT LIMITATION, ANY NON-EXCLUDED TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY
ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 8.4) PAID BY SUCH BANK OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND, SO LONG AS SUCH BANK OR
ADMINISTRATIVE AGENT HAS PROMPTLY PAID ANY SUCH NON-EXCLUDED TAXES OR OTHER
TAXES, ANY LIABILITY FOR PENALTIES AND INTEREST ARISING THEREFROM OR WITH
RESPECT THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 15 DAYS FROM THE
DATE SUCH BANK OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES DEMAND
THEREFOR.


(E)           EACH BANK OR ADMINISTRATIVE AGENT THAT IS A UNITED STATES PERSON
FOR U.S. FEDERAL INCOME TAX PURPOSES, ON OR PRIOR TO THE DATE OF ITS EXECUTION
AND DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH BANK AND ADMINISTRATIVE AGENT
LISTED ON THE SIGNATURE PAGES HEREOF AND ON OR PRIOR TO THE DATE ON WHICH IT
BECOMES A BANK OR THE ADMINISTRATIVE AGENT IN THE CASE OF EACH OTHER BANK OR
ADMINISTRATIVE AGENT, SHALL PROVIDE THE BORROWER WITH TWO DULY COMPLETED COPIES
OF INTERNAL REVENUE SERVICE FORM W-9 OR ANY SUCCESSOR FORM PRESCRIBED BY THE
INTERNAL REVENUE SERVICE AND SHALL PROVIDE BORROWER WITH TWO FURTHER COPIES OF
ANY SUCH FORM ON OR BEFORE THE DATE ANY SUCH FORM OR CERTIFICATION EXPIRES OR
BECOMES OBSOLETE AND AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE
MOST RECENT FORM PREVIOUSLY DELIVERED TO BORROWER.  EACH BANK AND ADMINISTRATIVE
AGENT THAT IS NOT A UNITED STATES PERSON FOR U.S. FEDERAL INCOME TAX PURPOSES,
ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY OF THIS AGREEMENT IN THE
CASE OF EACH BANK AND ADMINISTRATIVE AGENT LISTED ON THE SIGNATURE PAGES HEREOF
AND ON OR PRIOR TO THE DATE ON WHICH IT BECOMES A BANK OR THE ADMINISTRATIVE
AGENT IN THE CASE OF EACH OTHER BANK OR ADMINISTRATIVE AGENT, SHALL PROVIDE THE
BORROWER WITH TWO DULY COMPLETED COPIES OF AN INTERNAL REVENUE SERVICE FORM
W-8BEN OR W-8ECI, AS APPLICABLE TO SUCH BANK OR ADMINISTRATIVE AGENT, OR ANY
SUCCESSOR FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, AND SHALL PROVIDE
BORROWER WITH TWO FURTHER COPIES OF ANY SUCH FORM ON OR BEFORE THE DATE THAT ANY
SUCH FORM EXPIRES OR BECOMES OBSOLETE AND AFTER THE OCCURRENCE OF ANY EVENT
REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED BY IT TO
BORROWER.  A BANK THAT

47


--------------------------------------------------------------------------------



PROVIDES COPIES OF THE INTERNAL REVENUE SERVICE FORM W-8BEN AND THAT IS LEGALLY
ENTITLED TO CLAIM THE PORTFOLIO INTEREST EXEMPTION PURSUANT TO SECTION 881(C) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), SHALL FURTHER
PROVIDE BORROWER WITH, TOGETHER WITH SUCH INTERNAL REVENUE SERVICE FORM W-8BEN,
A WRITTEN CONFIRMATION OF ITS ENTITLEMENT TO SUCH EXEMPTION.  TO THE EXTENT THAT
IT IS LEGALLY ENTITLED TO DO SO, A BANK SHALL PROPERLY CLAIM THAT SUCH BANK IS
ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A
PARTY WHICH REDUCES THE RATE OF, OR ELIMINATES, WITHHOLDING TAX ON PAYMENTS OF
INTEREST HEREUNDER.  A BANK THAT IS NOT A UNITED STATES PERSON AND THAT GRANTS A
PARTICIPATING INTEREST IN A LOAN OR COMMITMENT TO ANY OTHER PERSON SHALL
PROVIDE, IN ADDITION TO ITS OWN FORMS SPECIFIED ABOVE, BORROWER WITH TWO DULY
COMPLETED COPIES OF THE INTERNAL REVENUE SERVICE FORM APPLICABLE TO SUCH OTHER
PERSON, EACH UNDER THE COVER OF AN INTERNAL REVENUE SERVICE FORM W-8IMY AND A
WITHHOLDING STATEMENT PREPARED IN THE MANNER PRESCRIBED BY THE INTERNAL REVENUE
SERVICE, OR SUCH OTHER FORMS AND/OR CERTIFICATES THAT IT IS LEGALLY ENTITLED TO
PROVIDE EVIDENCING SUCH PARTICIPANT’S ENTITLEMENT TO ANY EXEMPTION FROM, OR
REDUCTION IN THE RATE OF U.S. WITHHOLDING TAX, AND SHALL PROVIDE BORROWER WITH
TWO FURTHER COPIES OF ANY SUCH FORMS AND STATEMENTS ON OR BEFORE THE DATE ANY
SUCH FORMS OR STATEMENTS EXPIRE OR BECOME OBSOLETE AND AFTER THE OCCURRENCE OF
ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM OR STATEMENT PREVIOUSLY
DELIVERED TO BORROWER.  IF A BANK FAILS TO TIMELY AND PROPERLY PROVIDE OR UPDATE
SUCH FORMS OR STATEMENTS OR IF THE FORM OR STATEMENT PROVIDED BY A BANK AT THE
TIME SUCH BANK FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED STATES
WITHHOLDING TAX RATE IN EXCESS OF ZERO, THEN BACKUP WITHHOLDING OR WITHHOLDING
TAX RESULTING FROM THE FOREGOING SHALL BE CONSIDERED EXCLUDED FROM “NON-EXCLUDED
TAXES” AS DEFINED IN SECTION 8.4(A).


(F)            UPON REASONABLE DEMAND BY, AND AT THE EXPENSE OF, BORROWER TO THE
ADMINISTRATIVE AGENT OR ANY BANK, THE ADMINISTRATIVE AGENT OR BANK, AS THE CASE
MAY BE, SHALL DELIVER TO THE BORROWER, OR TO SUCH GOVERNMENT OR TAXING AUTHORITY
AS THE BORROWER MAY REASONABLY DIRECT, ANY FORM OR DOCUMENT THAT MAY BE REQUIRED
OR REASONABLY REQUESTED IN WRITING IN ORDER TO ALLOW THE BORROWER TO MAKE A
PAYMENT TO OR FOR THE ACCOUNT OF SUCH BANK OR THE ADMINISTRATIVE AGENT HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT ANY DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF ANY NON-EXCLUDED TAXES OR WITH SUCH DEDUCTION OR WITHHOLDING AT A
REDUCED RATE (SO LONG AS THE COMPLETION, EXECUTION OR SUBMISSION OF SUCH FORM OR
DOCUMENT WOULD NOT MATERIALLY PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF THE
PARTY IN RECEIPT OF SUCH DEMAND), WITH ANY SUCH FORM OR DOCUMENT TO BE ACCURATE
AND COMPLETED IN A MANNER REASONABLY SATISFACTORY TO THE BORROWER MAKING SUCH
DEMAND AND TO BE EXECUTED AND TO BE DELIVERED WITH ANY REASONABLY REQUIRED
CERTIFICATION.


(G)           FOR ANY PERIOD WITH RESPECT TO WHICH A BANK HAS FAILED TO PROVIDE
THE BORROWER WITH THE APPROPRIATE FORM PURSUANT TO (AND TO THE EXTENT REQUIRED
BY) SECTION 8.4(E) (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR
REGULATION OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED), SUCH BANK SHALL NOT BE ENTITLED TO INDEMNIFICATION
UNDER SECTION 8.4(D) WITH RESPECT TO NON-EXCLUDED TAXES IMPOSED BY THE UNITED
STATES; PROVIDED, HOWEVER, THAT SHOULD A BANK, WHICH IS OTHERWISE EXEMPT FROM OR
SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX, BECOME SUBJECT TO NON-EXCLUDED
TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED HEREUNDER, THE BORROWER
SHALL TAKE SUCH STEPS AS SUCH BANK SHALL REASONABLY REQUEST TO ASSIST SUCH BANK
TO RECOVER SUCH TAXES SO LONG AS BORROWER SHALL INCUR NO COST OR LIABILITY AS A
RESULT THEREOF.

48


--------------------------------------------------------------------------------



(H)           IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO OR FOR
THE ACCOUNT OF ANY BANK PURSUANT TO THIS SECTION 8.4, THEN SUCH BANK WILL CHANGE
THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE SO AS TO ELIMINATE OR REDUCE
ANY SUCH ADDITIONAL PAYMENT WHICH MAY THEREAFTER ACCRUE IF SUCH CHANGE, IN THE
REASONABLE JUDGMENT OF SUCH BANK, IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH BANK.


(I)            IF AT ANY TIME, ANY BANK HAS DEMANDED COMPENSATION PURSUANT TO
SECTION 8.3 OR 8.4 OR THE OBLIGATION OF SUCH BANK OF MAKE EURO-CURRENCY LOANS
HAS BEEN SUSPENDED PURSUANT TO SECTION 8.2, IN ANY SUCH CASE, THE BORROWER SHALL
HAVE THE RIGHT, UPON FIVE (5) BUSINESS DAY’S NOTICE TO THE ADMINISTRATIVE AGENT
TO EITHER (X) CAUSE A QUALIFIED INSTITUTION, REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, TO OFFER TO PURCHASE THE COMMITMENTS OF SUCH BANK FOR AN
AMOUNT EQUAL TO SUCH BANK’S OUTSTANDING LOANS PLUS ACCRUED INTEREST, FEES AND
OTHER AMOUNTS DUE TO SUCH BANK, AND TO BECOME A BANK HEREUNDER, OR TO OBTAIN THE
AGREEMENT OF ONE OR MORE EXISTING BANKS TO OFFER TO PURCHASE THE COMMITMENTS OF
SUCH BANK FOR SUCH AMOUNT, WHICH OFFER SUCH BANK IS HEREBY REQUIRED TO ACCEPT,
OR (Y) TO REPAY IN FULL ALL LOANS THEN OUTSTANDING OF SUCH BANK, TOGETHER WITH
INTEREST AND ALL OTHER AMOUNTS DUE THEREON.

SECTION 8.5.                Base Rate Loans Substituted for Affected
Euro-Currency Loans. If (i) the obligation of any Bank to make Euro-Currency
Loans has been suspended pursuant to Section 8.2 or (ii) any Bank has demanded
compensation under Section 8.3 or 8.4 with respect to its Euro-Currency Loans
and the Borrower shall, by at least five Business Days’ prior notice to such
Bank through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:


(A)           BORROWER SHALL BE DEEMED TO HAVE DELIVERED A NOTICE OF INTEREST
RATE ELECTION WITH RESPECT TO SUCH AFFECTED EURO-CURRENCY LOANS AND THEREAFTER
ALL LOANS WHICH WOULD OTHERWISE BE MADE BY SUCH BANK TO THE BORROWER AS
EURO-CURRENCY LOANS SHALL BE MADE INSTEAD AS BASE RATE LOANS; AND


(B)           AFTER EACH OF ITS EURO-CURRENCY LOANS HAS BEEN REPAID, ALL
PAYMENTS OF PRINCIPAL WHICH WOULD OTHERWISE BE APPLIED TO REPAY SUCH
EURO-CURRENCY LOANS SHALL BE APPLIED TO REPAY ITS BASE RATE LOANS INSTEAD; AND


(C)           BORROWER WILL NOT BE REQUIRED TO MAKE ANY PAYMENT WHICH WOULD
OTHERWISE BE REQUIRED BY SECTION 2.12 WITH RESPECT TO SUCH EURO-CURRENCY LOANS
CONVERTED TO BASE RATE LOANS PURSUANT TO CLAUSE (A) ABOVE.


ARTICLE IX


MISCELLANEOUS

SECTION 9.1.                Notices. All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be given to such party:  (x) in the case of the Borrower and the
Administrative Agent, at its address or facsimile

49


--------------------------------------------------------------------------------


number set forth on Exhibit C attached hereto with duplicate copies thereof, in
the case of the Borrower, to the Borrower, at its address set forth on the
signature page hereof, to its General Counsel and Chief Financial Officer, (y)
in the case of any Bank, at its address or facsimile number set forth in its
Administrative Questionnaire or (z) in the case of any party, such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Borrower.  Each such notice, request
or other communication shall be effective (i) if given by telex or facsimile
transmission, when such facsimile is transmitted to the facsimile number
specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section;
provided that notices to the Administrative Agent under Article II or Article
VIII shall not be effective until actually received.

SECTION 9.2.                No Waivers. No failure or delay by the
Administrative Agent or any Bank in exercising any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

SECTION 9.3.                Expenses; Indemnification.


(A)           THE BORROWER SHALL PAY WITHIN THIRTY (30) DAYS AFTER WRITTEN
NOTICE FROM THE ADMINISTRATIVE AGENT, (I) ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT (INCLUDING, WITHOUT LIMITATION, REASONABLE
AND DOCUMENTED FEES AND DISBURSEMENTS OF SPECIAL COUNSEL SIMPSON THACHER &
BARTLETT LLP ), IN CONNECTION WITH ANY WAIVER OR CONSENT HEREUNDER OR ANY
AMENDMENT HEREOF OR ANY DEFAULT OR ALLEGED DEFAULT HEREUNDER, (II) ALL
REASONABLE AND DOCUMENTED FEES AND DISBURSEMENTS OF SPECIAL COUNSEL IN
CONNECTION WITH THE SYNDICATION OF THE LOANS, AND (III) IF AN EVENT OF DEFAULT
OCCURS, ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT AND EACH BANK, INCLUDING, WITHOUT LIMITATION, REASONABLE AND INVOICED FEES
AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND EACH OF THE BANKS,
IN CONNECTION WITH THE ENFORCEMENT OF THE LOAN DOCUMENTS AND THE INSTRUMENTS
REFERRED TO THEREIN AND SUCH EVENT OF DEFAULT AND COLLECTION, BANKRUPTCY,
INSOLVENCY AND OTHER ENFORCEMENT PROCEEDINGS RESULTING THEREFROM (PROVIDED,
HOWEVER, THAT THE ATTORNEYS’ FEES AND DISBURSEMENTS FOR WHICH BORROWER IS
OBLIGATED UNDER THIS SUBSECTION (A)(III) SHALL BE LIMITED TO THE REASONABLE AND
INVOICED NON-DUPLICATIVE FEES AND DISBURSEMENTS OF (A) COUNSEL FOR
ADMINISTRATIVE AGENT AND (B) COUNSEL FOR ALL OF THE BANKS AS A GROUP; AND
PROVIDED, FURTHER, THAT ALL OTHER COSTS AND EXPENSES FOR WHICH BORROWER IS
OBLIGATED UNDER THIS SUBSECTION (A)(III) SHALL BE LIMITED TO THE REASONABLE AND
INVOICED NON-DUPLICATIVE COSTS AND EXPENSES OF ADMINISTRATIVE AGENT). FOR
PURPOSES OF THIS SUBSECTION 9.3(A)(III), (1) COUNSEL FOR ADMINISTRATIVE AGENT
SHALL MEAN A SINGLE OUTSIDE LAW FIRM REPRESENTING ADMINISTRATIVE AGENT AND (2)
COUNSEL FOR ALL OF THE BANKS AS A GROUP SHALL MEAN A SINGLE OUTSIDE LAW FIRM
REPRESENTING SUCH BANKS AS A GROUP (WHICH LAW FIRM MAY OR MAY NOT BE THE SAME
LAW FIRM REPRESENTING THE ADMINISTRATIVE AGENT).

50


--------------------------------------------------------------------------------



(B)           THE BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
BANK, THEIR RESPECTIVE AFFILIATES AND THE RESPECTIVE DIRECTORS, OFFICERS, AGENTS
AND EMPLOYEES OF THE FOREGOING (EACH AN “INDEMNITEE”) AND HOLD EACH INDEMNITEE
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS AND
EXPENSES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL, WHICH MAY BE INCURRED BY SUCH INDEMNITEE IN CONNECTION
WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING THAT MAY AT ANY
TIME (INCLUDING, WITHOUT LIMITATION, AT ANY TIME FOLLOWING THE PAYMENT OF THE
OBLIGATIONS) BE ASSERTED AGAINST ANY INDEMNITEE, AS A RESULT OF, OR ARISING OUT
OF, OR IN ANY WAY RELATED TO OR BY REASON OF, (I) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS OR THE EXECUTION, DELIVERY OR PERFORMANCE OF
ANY LOAN DOCUMENT, (II) ANY VIOLATION BY THE BORROWER OR THE ENVIRONMENTAL
AFFILIATES OF ANY APPLICABLE ENVIRONMENTAL LAW, (III) ANY ENVIRONMENTAL CLAIM
ARISING OUT OF THE MANAGEMENT, USE, CONTROL, OWNERSHIP OR OPERATION OF PROPERTY
OR ASSETS BY THE BORROWER OR ANY OF THE ENVIRONMENTAL AFFILIATES, INCLUDING,
WITHOUT LIMITATION, ALL ON-SITE AND OFF-SITE ACTIVITIES OF BORROWER OR ANY
ENVIRONMENTAL AFFILIATE INVOLVING MATERIALS OF ENVIRONMENTAL CONCERN, (IV) THE
BREACH OF ANY ENVIRONMENTAL REPRESENTATION OR WARRANTY SET FORTH HEREIN, BUT
EXCLUDING THOSE LIABILITIES, LOSSES, DAMAGES, COSTS AND EXPENSES (A) FOR WHICH
SUCH INDEMNITEE HAS BEEN COMPENSATED PURSUANT TO THE TERMS OF THIS AGREEMENT OR
THAT ARE EXCLUDED UNDER SECTION 8.3, (B) INCURRED SOLELY BY REASON OF THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR FRAUD OF SUCH INDEMNITEE AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION, (C) ARISING FROM ANY VIOLATION
OF ENVIRONMENTAL LAW RELATING TO A PROPERTY, WHICH VIOLATION IS CAUSED BY THE
ACT OR OMISSION OF SUCH INDEMNITEE AFTER SUCH INDEMNITEE TAKES POSSESSION OF
SUCH PROPERTY OR (D) OWING BY SUCH INDEMNITEE TO ANY THIRD PARTY BASED UPON
CONTRACTUAL OBLIGATIONS OF SUCH INDEMNITEE OWING TO SUCH THIRD PARTY WHICH ARE
NOT EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS. IN ADDITION, THE INDEMNIFICATION
SET FORTH IN THIS SECTION 9.3(B) IN FAVOR OF ANY DIRECTOR, OFFICER, AGENT OR
EMPLOYEE OF ADMINISTRATIVE AGENT OR ANY BANK SHALL BE SOLELY IN THEIR RESPECTIVE
CAPACITIES AS SUCH DIRECTOR, OFFICER, AGENT OR EMPLOYEE. THE BORROWER’S
OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF THE OBLIGATIONS. WITHOUT LIMITATION OF THE OTHER PROVISIONS
OF THIS SECTION 9.3, BORROWER SHALL INDEMNIFY AND HOLD EACH OF THE
ADMINISTRATIVE AGENT AND THE BANKS FREE AND HARMLESS FROM AND AGAINST ALL LOSS,
COSTS (INCLUDING REASONABLE AND DOCUMENTED ATTORNEYS’ FEES AND EXPENSES),
EXPENSES, TAXES, AND DAMAGES (INCLUDING CONSEQUENTIAL DAMAGES) THAT THE
ADMINISTRATIVE AGENT AND THE BANKS MAY SUFFER OR INCUR BY REASON OF THE
INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS AND IN OBTAINING ANY PROHIBITED
TRANSACTION EXEMPTION UNDER ERISA OR THE CODE NECESSARY IN THE ADMINISTRATIVE
AGENT’S REASONABLE JUDGMENT BY REASON OF THE INACCURACY OF THE REPRESENTATIONS
AND WARRANTIES, OR A BREACH OF THE PROVISIONS, SET FORTH IN SECTION 4.6(B).

SECTION 9.4.                Sharing of Set-Offs. In addition to any rights now
or hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent, which consent
shall not be unreasonably withheld, to set off and to appropriate and apply any
and all deposits (general or special, time or demand, provisional or final) and
any other indebtedness at any time held or owing by such Bank (including,
without limitation, by branches and agencies of such Bank wherever located) to
or for the credit or the account of the Borrower against and on account of the
Obligations of the Borrower then due and payable to such Bank under this

51


--------------------------------------------------------------------------------


Agreement or under any of the other Loan Documents, including, without
limitation, all interests in Obligations purchased by such Bank.  Each Bank
agrees that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount of principal
and interest due with respect to any Loan made by it, which is greater than the
proportion received by any other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Loans made by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans made
by the Banks shall be shared by the Banks pro rata; provided that nothing in
this Section shall impair the right of any Bank to exercise any right of set-off
or counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under the Loans.  The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Commitment or a Loan, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation. Notwithstanding anything to the
contrary contained herein, any Bank may, by separate agreement with the
Borrower, waive its right to set off contained herein or granted by law and any
such written waiver shall be effective against such Bank under this Section 9.4.

SECTION 9.5.                Amendments and Waivers. Any provision of this
Agreement or the Notes or other Loan Documents may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Borrower
and the Required Banks (and, if the rights or duties of the Administrative Agent
in its capacity as Administrative Agent, are affected thereby, by the
Administrative Agent); provided that (A) no amendment or waiver with respect to
this Agreement, the Notes or any other Loan Document shall, unless signed by
each Bank directly affected thereby, (i) reduce the principal of or rate of
interest on any Loan or any fees hereunder, (ii) postpone the date fixed for any
payment of principal of or interest on any Loan or any fees hereunder or for any
reduction or termination of any Commitment, (iii) change the aggregate unpaid
principal amount of the Loans, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this Agreement, or (iv) modify the provisions of this Section 9.5,
and (B) no amendment or waiver with respect to this Agreement or any other Loan
Document shall increase, extend or decrease the Commitment of any Bank (except
for a ratable decrease in the Commitments of all Banks) or subject any Bank to
any additional obligation unless signed by such Bank.

SECTION 9.6.                Successors and Assigns.


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF ALL BANKS AND THE ADMINISTRATIVE AGENT AND (II) A BANK MAY
NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS INTEREST UNDER THIS AGREEMENT EXCEPT
AS PERMITTED IN SUBSECTION (B) AND (C) OF THIS SECTION 9.6.


(B)           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, ANY BANK MAY AT
ANY TIME, GRANT TO A THEN EXISTING BANK OR ANY AFFILIATE THEREOF, ONE OR MORE
BANKS, FINANCE COMPANIES,

52


--------------------------------------------------------------------------------



INSURANCE COMPANIES OR OTHER FINANCIAL INSTITUTIONS OR TRUSTS (A “PARTICIPANT”)
PARTICIPATING INTERESTS IN ITS COMMITMENT OR ANY OR ALL OF ITS LOANS. AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY BANK MAY AT
ANY TIME GRANT TO ANY PERSON IN ANY AMOUNT (ALSO A “PARTICIPANT”), PARTICIPATING
INTERESTS IN ITS COMMITMENT OR ANY OR ALL OF ITS LOANS.  ANY PARTICIPATION MADE
DURING THE CONTINUATION OF AN EVENT OF DEFAULT SHALL NOT BE AFFECTED BY THE
SUBSEQUENT CURE OF SUCH EVENT OF DEFAULT. IN THE EVENT OF ANY SUCH GRANT BY A
BANK OF A PARTICIPATING INTEREST TO A PARTICIPANT, WHETHER OR NOT UPON NOTICE TO
THE BORROWER AND THE ADMINISTRATIVE AGENT, SUCH BANK SHALL REMAIN RESPONSIBLE
FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND THE BORROWER AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BANK
IN CONNECTION WITH SUCH BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT PURSUANT TO WHICH ANY BANK MAY GRANT SUCH A PARTICIPATING INTEREST
SHALL PROVIDE THAT SUCH BANK SHALL RETAIN THE SOLE RIGHT AND RESPONSIBILITY TO
ENFORCE THE OBLIGATIONS OF THE BORROWER HEREUNDER INCLUDING, WITHOUT LIMITATION,
THE RIGHT TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED THAT SUCH PARTICIPATION
AGREEMENT MAY PROVIDE THAT SUCH BANK WILL NOT AGREE TO ANY MODIFICATION,
AMENDMENT OR WAIVER OF THIS AGREEMENT DESCRIBED IN CLAUSE (I), (II), (III) OR
(IV) OF SECTION 9.5(A) WITHOUT THE CONSENT OF THE PARTICIPANT. THE BORROWER
AGREES THAT EACH PARTICIPANT SHALL, TO THE EXTENT PROVIDED IN ITS PARTICIPATION
AGREEMENT, BE ENTITLED TO THE BENEFITS OF ARTICLE VIII WITH RESPECT TO ITS
PARTICIPATING INTEREST.


(C)           ANY BANK MAY AT ANY TIME ASSIGN TO A QUALIFIED INSTITUTION (IN
EACH CASE, AN “ASSIGNEE”) (I) PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, IN
MINIMUM AMOUNTS OF NOT LESS THAN FIVE MILLION DOLLARS ($5,000,000) AND INTEGRAL
MULTIPLE OF ONE MILLION DOLLARS ($1,000,000) THEREAFTER (OR ANY LESSER AMOUNT IN
THE CASE OF ASSIGNMENTS TO AN EXISTING BANK OR ANY AFFILIATE THEREOF OR IN THE
CASE OF AN ASSIGNMENT OF A BANK’S ENTIRE COMMITMENT) AND (II) AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IN ANY AMOUNT, ALL
OR A PROPORTIONATE PART OF ALL, OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS, AND, IN EITHER CASE, SUCH
ASSIGNEE SHALL ASSUME SUCH RIGHTS AND OBLIGATIONS, PURSUANT TO A TRANSFER
SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO EXECUTED BY SUCH
ASSIGNEE AND SUCH TRANSFEROR BANK; PROVIDED, THAT IF NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
ADMINISTRATIVE AGENT’S, AND THE BORROWER’S CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; AND PROVIDED FURTHER THAT IF AN ASSIGNEE IS AN
AFFILIATE OF SUCH TRANSFEROR BANK OR WAS A BANK OR AFFILIATE THEREOF IMMEDIATELY
PRIOR TO SUCH ASSIGNMENT, NO SUCH CONSENT SHALL BE REQUIRED FROM THE BORROWER OR
THE ADMINISTRATIVE AGENT.  UPON EXECUTION AND DELIVERY OF SUCH INSTRUMENT AND
PAYMENT BY SUCH ASSIGNEE TO SUCH TRANSFEROR BANK OF AN AMOUNT EQUAL TO THE
PURCHASE PRICE AGREED BETWEEN SUCH TRANSFEROR BANK AND SUCH ASSIGNEE, SUCH
ASSIGNEE SHALL BE A BANK PARTY TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS
AND OBLIGATIONS OF A BANK WITH A COMMITMENT AS SET FORTH IN SUCH INSTRUMENT OF
ASSUMPTION, AND NO FURTHER CONSENT OR ACTION BY ANY PARTY SHALL BE REQUIRED AND
THE TRANSFEROR BANK SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER TO A
CORRESPONDING EXTENT. UPON THE CONSUMMATION OF ANY ASSIGNMENT PURSUANT TO THIS
SUBSECTION (C), THE TRANSFEROR BANK, THE ADMINISTRATIVE AGENT AND THE BORROWER
SHALL MAKE APPROPRIATE ARRANGEMENTS SO THAT, IF REQUESTED OR REQUIRED, A NEW
NOTE IS ISSUED TO THE ASSIGNEE UPON THE RETURN TO THE BORROWER OF THE OLD NOTE,
IF ANY, MARKED “CANCELLED”.  IN CONNECTION WITH ANY SUCH ASSIGNMENT (OTHER THAN
AN ASSIGNMENT BY A BANK TO AN AFFILIATE), THE TRANSFEROR BANK SHALL PAY TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE FEE FOR PROCESSING SUCH ASSIGNMENT IN THE
AMOUNT OF $3,500.  IF THE ASSIGNEE IS NOT ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A

53


--------------------------------------------------------------------------------



STATE THEREOF, IT SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT
CERTIFICATION AS TO EXEMPTION FROM DEDUCTION OR WITHHOLDING OF ANY UNITED STATES
FEDERAL INCOME TAXES IN ACCORDANCE WITH SECTION 8.4. ANY ASSIGNMENT MADE DURING
THE CONTINUATION OF AN EVENT OF DEFAULT SHALL NOT BE INVALIDATED BY ANY
SUBSEQUENT CURE OF SUCH EVENT OF DEFAULT.


(D)           NO ASSIGNEE, PARTICIPANT OR OTHER TRANSFEREE OF ANY BANK’S RIGHTS
SHALL BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 8.3 OR 8.4 THAN
SUCH BANK WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE RIGHTS
TRANSFERRED, UNLESS SUCH TRANSFER IS MADE (I) WITH THE BORROWER’S PRIOR WRITTEN
CONSENT OR (II) BY REASON OF THE PROVISIONS OF SECTION 8.2, 8.3 OR 8.4 REQUIRING
SUCH BANK TO DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE UNDER CERTAIN
CIRCUMSTANCES OR AT A TIME WHEN THE CIRCUMSTANCES GIVING RISE TO SUCH GREATER
PAYMENT DID NOT EXIST.


(E)           NO ASSIGNEE OF ANY RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
SHALL BE PERMITTED TO FURTHER ASSIGN LESS THAN ALL OF SUCH RIGHTS AND
OBLIGATIONS. NO PARTICIPANT IN ANY RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
SHALL BE PERMITTED TO SELL SUBPARTICIPATIONS OF SUCH RIGHTS AND OBLIGATIONS.


(F)            ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, SO
LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, NO BANK SHALL
BE PERMITTED TO ENTER INTO AN ASSIGNMENT OF, OR SELL A PARTICIPATION INTEREST
IN, ITS RIGHTS AND OBLIGATIONS HEREUNDER WHICH WOULD RESULT IN SUCH BANK HOLDING
A COMMITMENT WITHOUT PARTICIPANTS OF LESS THAN FIVE MILLION DOLLARS ($5,000,000)
UNLESS AS A RESULT OF A CANCELLATION OR REDUCTION OF THE AGGREGATE COMMITMENTS;
PROVIDED, HOWEVER, THAT NO BANK SHALL BE PROHIBITED FROM ASSIGNING ITS ENTIRE
COMMITMENT SO LONG AS SUCH ASSIGNMENT IS OTHERWISE PERMITTED UNDER THIS SECTION
9.6.


(G)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ON BEHALF OF BORROWER A
REGISTER OF PRINCIPAL AND INTEREST WITH RESPECT TO EACH LOAN AND COMMITMENT.

SECTION 9.7.                Governing Law; Submission to Jurisdiction; Judgment
Currency. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).


(B)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE,
WHICH ARE LOCATED IN NEW YORK COUNTY, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF.  THE BORROWER
IRREVOCABLY CONSENTS, FOR ITSELF, TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE HAND DELIVERY, OR
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH BELOW ITS SIGNATURE HERETO. THE BORROWER
HEREBY, FOR ITSELF, IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF

54


--------------------------------------------------------------------------------



VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE COURTS
REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE BORROWER IN ANY OTHER JURISDICTION.


(C)           IF FOR THE PURPOSE OF OBTAINING JUDGMENT IN ANY COURT IT IS
NECESSARY TO CONVERT A SUM DUE HEREUNDER IN ONE CURRENCY INTO ANOTHER CURRENCY,
THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT THE RATE OF EXCHANGE USED SHALL BE THE SPOT RATE AT
WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE FIRST CURRENCY COULD BE
PURCHASED IN NEW YORK CITY WITH SUCH OTHER CURRENCY BY THE PERSON OBTAINING SUCH
JUDGMENT ON THE BUSINESS DAY PRECEDING THAT ON WHICH FINAL JUDGMENT IS GIVEN.


(D)           THE PARTIES AGREE, TO THE FULLEST EXTENT THAT THEY MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, THAT THE OBLIGATIONS OF THE BORROWER TO MAKE
PAYMENTS IN ANY CURRENCY OF THE PRINCIPAL OF AND INTEREST ON THE LOANS OF THE
BORROWER AND ANY OTHER AMOUNTS DUE FROM THE BORROWER HEREUNDER TO THE
ADMINISTRATIVE AGENT AS PROVIDED HEREIN (I) SHALL NOT BE DISCHARGED OR SATISFIED
BY ANY TENDER, OR ANY RECOVERY PURSUANT TO ANY JUDGMENT (WHETHER OR NOT ENTERED
IN ACCORDANCE WITH SECTION 9.8(C)), IN ANY CURRENCY OTHER THAN THE RELEVANT
CURRENCY, EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY SHALL RESULT IN THE
ACTUAL RECEIPT BY THE ADMINISTRATIVE AGENT AT ITS RELEVANT OFFICE ON BEHALF OF
THE BANKS OF THE FULL AMOUNT OF THE RELEVANT CURRENCY EXPRESSED TO BE PAYABLE IN
RESPECT OF THE PRINCIPAL OF AND INTEREST ON THE LOANS AND ALL OTHER AMOUNTS DUE
HEREUNDER (IT BEING ASSUMED FOR PURPOSES OF THIS CLAUSE (I) THAT THE
ADMINISTRATIVE AGENT WILL CONVERT ANY AMOUNT TENDERED OR RECOVERED INTO THE
RELEVANT CURRENCY ON THE DATE OF SUCH TENDER OR RECOVERY), (II) SHALL BE
ENFORCEABLE AS AN ALTERNATIVE OR ADDITIONAL CAUSE OF ACTION FOR THE PURPOSE OF
RECOVERING IN THE RELEVANT CURRENCY THE AMOUNT, IF ANY, BY WHICH SUCH ACTUAL
RECEIPT SHALL FALL SHORT OF THE FULL AMOUNT OF THE RELEVANT CURRENCY SO
EXPRESSED TO BE PAYABLE AND (III) SHALL NOT BE AFFECTED BY AN UNRELATED JUDGMENT
BEING OBTAINED FOR ANY OTHER SUM DUE UNDER THIS AGREEMENT.

SECTION 9.8.                Counterparts; Integration; Effectiveness. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent and the Borrower of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party).

SECTION 9.9.                WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL

55


--------------------------------------------------------------------------------


PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 9.10.              Survival. All indemnities set forth herein shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making and repayment of the Loans hereunder.

SECTION 9.11.              Domicile of Loans. Subject to the provisions of
Article VIII, each Bank may transfer and carry its Loans at, to or for the
account of any domestic or foreign branch office, subsidiary or affiliate of
such Bank.

SECTION 9.12.              Limitation of Liability. No claim may be made by the
Borrower or any other Person acting by or through Borrower against the
Administrative Agent, the Syndication Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

SECTION 9.13.              Recourse Obligation. This Agreement and the
Obligations hereunder are fully recourse to the Borrower. Notwithstanding the
foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement shall be had against any officer, director,
shareholder or employee of the Borrower, except in the event of fraud or
misappropriation of funds on the part of such officer, director, shareholder or
employee.

SECTION 9.14.              Confidentiality. Each of the Administrative Agent,
the Syndication Agent, the Joint Lead Arrangers, the Joint Bookrunners and the
Banks understands that some of the information furnished to it pursuant to this
Agreement and the other Loan Documents may be received by it prior to the time
that such information shall have been made public, and each of the
Administrative Agent, the Syndication Agent, the Joint Lead Arrangers, the Joint
Bookrunners and the Banks hereby agrees that it will keep all Information (as
defined below) received by it confidential except that the Administrative Agent,
Syndication Agent, the Joint Lead Arrangers, the Joint Bookrunners and each Bank
shall be permitted to disclose Information (i) only to such of its officers,
directors, employees, agents, auditors and buyers as need to know such
information in connection with this Agreement or any other Loan Document and who
will be advised of the confidential nature of such Information; (ii) to any
other party to this Agreement; (iii) to a proposed Assignee or Participant in
accordance with Section 9.6 hereof, provided such Person agrees in writing to
keep such Information confidential on terms substantially similar to this
Section 9.14; (iv) to the extent required by applicable law and regulations or
by any subpoena or other legal process; (v) to the extent requested by any bank
regulatory authority or other regulatory authority or self-regulatory
organization; (vi) to the extent such information becomes publicly available
other than as a result of a breach of this Agreement; (vii) to the extent the
Borrower shall have consented to such disclosure or (viii) in connection with
any legal or other enforcement proceeding in connection with any Loan

56


--------------------------------------------------------------------------------


Document or any of the transaction contemplated thereby. For the purposes of
this Section, “Information” means all information received from the Borrower or
its respective officers, directors, employees, agents, auditors, lawyers and
Affiliates relating to the Borrower or any of its Subsidiaries or Affiliates
(including Investment Affiliates) or any of their respective businesses other
than information that is generally available to the public.  In the event of any
required disclosure of Information, any Person required to maintain the
confidentiality of such Information as provided in this Section 9.14 agrees to
use reasonable efforts to inform the Borrower as promptly as practicable of the
circumstances and the Information required to be disclosed to the extent not
prohibited by applicable law.

SECTION 9.15.              USA Patriot Act. Each Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank to identify the Borrower in accordance
with the Patriot Act.

57


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

iSTAR FINANCIAL INC., a Maryland corporation

 

 

 

 

 

By:

/s/ James D. Burns

 

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President and
Treasurer

 

 


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Bank

 

 

 

 

 

By:

/s/ Charles E. Hoagland

 

 

 

Name:

Charles E. Hoagland

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.

 

as Syndication Agent and a Bank

 

 

 

 

 

By:

/s/ Niraj R. Shah

 

 

 

Name:

Niraj R. Shah

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Matthew Ricketts

 

 

 

Name:

Matthew Ricketts

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

 

By:

/s/ Eyal Namordi

 

 

 

Name:

Eyal Namordi

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Bank

 

 

 

 

 

By:

/s/ Nicholas Bell

 

 

 

Name:

Nicholas Bell

 

 

Title:

Director

 


--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Bank

 

 

 

 

 

By:

/s/ James Rolison

 

 

 

Name:

James Rolison

 

 

 

Title:

Director

 

 

 


--------------------------------------------------------------------------------


 

 

BEAR STEARNS CORPORATE LENDING, INC.,
as a Bank

 

 

 

 

 

By:

/s/ Victor Bulzacchelli

 

 

 

 Name:

Victor Bulzacchelli

 

 

 

 Title:

Vice President

 

 

 


--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

/s/ Rohit Nair

 

 

By:

Rohit Nair

 

Title:

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------